                                                                                                               EXHIBIT "B"
  Case 19-80064-TLS                     Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                              Desc
                                                 Exhibit Page 1 of 65
                                                                                                                         Solicitation Version


                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF NEBRASKA

                                                                                           )
In re:                                                                                     )   Chapter 11
                                                                                           )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                                             )   Case No. 19-80064 (TLS)
                                                                                           )
                                 Debtors.                                                  )   (Jointly Administered)
                                                                                           )

                             SECOND AMENDED JOINT CHAPTER 11 PLAN OF
                  SPECIALTY RETAIL SHOPS HOLDING CORP. AND ITS DEBTOR AFFILIATES


  James H.M. Sprayregen, P.C.                                                 James J. Niemeier (NE Bar No. 18838)
  Patrick J. Nash, Jr., P.C. (admitted pro hac vice)                          Michael T. Eversden (NE Bar No. 21941)
  Travis Bayer (admitted pro hac vice)                                        Lauren R. Goodman (NE Bar No. 24645)
  KIRKLAND & ELLIS LLP                                                        McGRATH NORTH MULLIN & KRATZ, PC LLO
  KIRKLAND & ELLIS INTERNATIONAL LLP                                          First National Tower, Suite 3700
  300 North LaSalle                                                           1601 Dodge Street
  Chicago, Illinois 60654                                                     Omaha, Nebraska 68102
  Telephone:            (312) 862-2000                                        Telephone:         (402) 341-3070
  Facsimile:            (312) 862-2200

  -and-

  Steven Serajeddini (admitted pro hac vice)
  Daniel Rudewicz (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:          (212) 446-4800
  Facsimile:          (212) 446-4900

  Co-Counsel to the Debtors and Debtors in Possession

  Dated: February 28May 21, 2019




  1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Specialty
         Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida Transportation LLC (4219); Penn-Daniels, LLC
         (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co.,
         LLC (2161); Shopko Holding Company, LLC (0171); Shopko Institutional Care Services Co., LLC (7112); Shopko Optical Manufacturing,
         LLC (6346); Shopko Properties, LLC (0865); Shopko Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The location of the
         Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.




  KE 58332389
Case 19-80064-TLS                        Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                                            Desc
                                                  Exhibit Page 2 of 65


                                                              TABLE OF CONTENTS

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
      AND GOVERNING LAW ............................................................................................................................ 1
      A.     Defined Terms .................................................................................................................................. 1
      B.     Rules of Interpretation .................................................................................................................... 13
      C.     Computation of Time ...................................................................................................................... 13
      D.     Governing Law ............................................................................................................................... 13
      E.     Reference to Monetary Figures ....................................................................................................... 14
      F.     Controlling Document..................................................................................................................... 14
      G.     Nonconsolidated Plan ..................................................................................................................... 14

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ......................................................... 14
      A.      Administrative Claims and Priority Tax Claims ............................................................................. 14
      B.      Professional Compensation ............................................................................................................. 15
      C.      DIP Claims ...................................................................................................................................... 16
      D.      Statutory Fees.................................................................................................................................. 16

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ......................... 1617
      A.      Summary of Classification .......................................................................................................... 1617
      B.      Treatment of Claims and Interests .................................................................................................. 17
      C.      Special Provision Governing Unimpaired Claims ...................................................................... 1920
      D.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code .................. 20
      E.      Elimination of Vacant Classes ........................................................................................................ 20
      F.      Voting Classes; Presumed Acceptance by Non-Voting Classes ..................................................... 20
      G.      Subordinated Claims and Interests .................................................................................................. 20

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ................................................................. 20
      A.     General Settlement of Claims ......................................................................................................... 20
      B.     Restructuring Transactions ............................................................................................................. 21
      C.     Cancelation of Notes, Instruments, Certificates, and Other Documents ......................................... 21
      D.     Exemption from Certain Taxes and Fees ........................................................................................ 21
      E.     Surcharge Resolution ...................................................................................................................... 21
      F.     Asset Sales .................................................................................................................................. 2122
      G.     The Equitization Restructuring ....................................................................................................... 22
      G.     The Asset Sale Restructuring .......................................................................................................... 22
      H.     The Asset Sale Restructuring .......................................................................................................... 25

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .................. 2926
      A.     Assumption and Rejection of Executory Contracts and Unexpired Leases ................................ 2926
      B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases .................................. 2926
      C.     Cure of Defaults for Assumed, or Assumed and Assigned, Executory Contracts and
             Unexpired Leases ........................................................................................................................ 3026
      D.     Indemnification Obligations........................................................................................................ 3027
      E.     Director and Officer Liability Insurance ..................................................................................... 3127
      F.     Run-Out Claims .......................................................................................................................... 3127
      G.     Modifications, Amendments, Supplements, Restatements, or Other Agreements ...................... 3228
      H.     Reservation of Rights .................................................................................................................. 3228
      I.     Nonoccurrence of Effective Date ................................................................................................ 3228

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .................................................................... 3229
      A.     Timing and Calculation of Amounts to Be Distributed .............................................................. 3229
      B.     Disbursing Agent ........................................................................................................................ 3229
      C.     Rights and Powers of Disbursing Agent ..................................................................................... 3329
      D.     Delivery of Distributions and Undeliverable or Unclaimed Distributions .................................. 3329
      E.     Manner of Payment. .................................................................................................................... 3430


                                                                                i
Case 19-80064-TLS                         Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                                                   Desc
                                                   Exhibit Page 3 of 65


            F.          Registration or Private Placement Exemption................................................................................. 34
            G.F.        Tax Issues and Compliance with Tax Requirements .................................................................. 3430
            H.G.        Allocations .................................................................................................................................. 3530
            I.H.        No Postpetition Interest on Claims ............................................................................................. 3531
            J.I.        Setoffs and Recoupment ............................................................................................................. 3531
            K.J.        Claims Paid or Payable by Third Parties ..................................................................................... 3531

ARTICLE VII. THE PLAN ADMINISTRATOR .............................................................................................. 3632
      A.      The Plan Administrator ............................................................................................................... 3632
      B.      Wind Down ................................................................................................................................. 3833
      C.      Exculpation, Indemnification, Insurance and Liability Limitation ............................................. 3834
      D.      Tax Returns ................................................................................................................................. 3834
      E.      Dissolution of the Reorganized Debtors ..................................................................................... 3934

ARTICLE VIII. RESERVES ADMINISTERED BY THE PLAN ADMINISTRATOR ................................ 3935
      A.      Establishment of Reserve Accounts ............................................................................................ 3935
      B.      Undeliverable Distribution Reserve ............................................................................................ 3935
      C.      Priority ClaimsWind-Down Reserve .......................................................................................... 4035
      D.      Wind-Down Reserve ....................................................................................................................... 40
      E.D.    Other Secured Claims Reserve.................................................................................................... 4036
      E.      Administrative Claims Reserve....................................................................................................... 36
      F.      GUC Asset Sale Reserve................................................................................................................. 41
      F.      Priority Claims Reserve .................................................................................................................. 36
      G.      GUC Asset Sale Reserve................................................................................................................. 37
      G.H.    Distribution Proceeds/Priority Waterfall ..................................................................................... 4137
      H.I.    The General Account and Distribution Reserve Account Adjustments ...................................... 4138

ARTICLE IX. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
      DISPUTED CLAIMS .............................................................................................................................. 4238
      A.    Allowance of Claims ................................................................................................................... 4238
      B.    Claims Administration Responsibilities ...................................................................................... 4238
      C.    Estimation of Claims ................................................................................................................... 4239
      D.    Claims Reserve ............................................................................................................................... 43
      E.D.  Adjustment to Claims Without Objection ................................................................................... 4339
      F.E.  Time to File Objections to Claims .............................................................................................. 4339
      G.F.  Disallowance of Claims .............................................................................................................. 4339
      H.G.  Amendments to Claims ............................................................................................................... 4440
      I.H.  No Distributions Pending Allowance.......................................................................................... 4440
      J.I.  Distributions After Allowance .................................................................................................... 4440

ARTICLE X. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS...................... 4440
      A.     Compromise and Settlement of Claims, Interests, and Controversies ........................................ 4440
      B.     Discharge of Claims and Termination of Interests ...................................................................... 4441
      C.     Term of Injunctions or Stays ....................................................................................................... 4541
      D.     Release of Liens ......................................................................................................................... 4541
      E.     Debtor Release ........................................................................................................................... 4542
      F.     Release by Holders of Claims or Interests .............................................................................. 4642
      G.     Exculpation ................................................................................................................................ 4743
      H.     Injunction................................................................................................................................... 4744
      I.     Protection Against Discriminatory Treatment ............................................................................ 4844
      J.     Recoupment ................................................................................................................................ 4844
      K.     Subordination Rights................................................................................................................... 4844

ARTICLE XI. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF
      THE PLAN .............................................................................................................................................. 4845
      A.     Conditions Precedent to the Effective Date ................................................................................ 4845


                                                                                   ii
Case 19-80064-TLS                        Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                                              Desc
                                                  Exhibit Page 4 of 65


            B.          Waiver of Conditions .................................................................................................................. 4945
            C.          Substantial Consummation ......................................................................................................... 4945
            D.          Effect of Nonoccurrence of Conditions to the Effective Date .................................................... 4945

ARTICLE XII. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN........................ 4946
      A.     Modification and Amendments ................................................................................................... 4946
      B.     Effect of Confirmation on Modifications .................................................................................... 4946
      C.     Revocation or Withdrawal of the Plan ........................................................................................ 4946

ARTICLE XIII. RETENTION OF JURISDICTION ........................................................................................ 5046

ARTICLE XIV. MISCELLANEOUS PROVISIONS ........................................................................................ 5148
      A.     Immediate Binding Effect ........................................................................................................... 5148
      B.     Additional Documents ................................................................................................................ 5248
      C.     Dissolution of the Creditors’ Committee .................................................................................... 5248
      D.     Reservation of Rights .................................................................................................................. 5248
      E.     Termination of Consent Rights ....................................................................................................... 49
      E.F.   Successors and Assigns ............................................................................................................... 5249
      F.G.   Service of Documents ................................................................................................................. 5249
      G.H.   Entire Agreement ........................................................................................................................ 5350
      H.I.   Exhibits ....................................................................................................................................... 5350
      I.J.   Nonseverability of Plan Provisions ............................................................................................. 5350
      J.K.   Votes Solicited in Good Faith ..................................................................................................... 5350
      K.L.   Waiver or Estoppel...................................................................................................................... 5450




                                                                               iii
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 5 of 65


                                                 INTRODUCTION

          Capitalized terms used in this chapter 11 plan shall have the meanings set forth in Article I.A. The Debtors
propose this Plan for the resolution of outstanding Claims against, and Interests in, the Debtors. Holders of Claims
and Interests may refer to the Disclosure Statement for a discussion of the Debtors’ history, businesses, assets,
results of operations, historical financial information, and projections of future operations, as well as a summary and
description of the Plan. The Debtors are the proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code, and the Plan constitutes a separate plan for each of the Debtors.

      ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE
ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                            ARTICLE I.
                             DEFINED TERMS, RULES OF INTERPRETATION,
                            COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms

         As used in this Plan, capitalized terms have the meanings set forth below.

         1.        “Administrative Claim” means a Claim for costs and expenses of administration of the Debtors’
Estates pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the
actual and necessary costs and expenses incurred after the Petition Date and through the Effective Date of preserving
the Estates and operating the businesses of the Debtors; (b) Allowed Professional Fee Claims; (c) all Allowed
requests for compensation or expense reimbursement for making a substantial contribution in the Chapter 11 Cases
pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code; and (d) all DIP Claims.

         2.       “Administrative Claims Bar Date” means the deadline for Filing requests for payment of
Administrative Claims, except as otherwise set forth in the Plan or a Final Order, which: (a) with respect to
Administrative Claims other than Professional Fee Claims, shall be 30 days after the Effective Date; and (b) with
respect to Professional Fee Claims, shall be 45 days after the Effective Date; provided that Filing requests for
payment of Administrative Claims is not required, where the Plan, Bankruptcy Code, or a Final Order does not
require such Filing.

         3.       “Administrative Claims Reserve” means the account to be established by the Reorganized Debtors
with the Administrative Claims Reserve Amount to fund distributions to Holders of Allowed Administrative Claims
pursuant to Article VIII.E.

         4.       “Administrative Claims Reserve Amount” means an amount equal to the lesser of (a) the total
amount of Allowed Administrative Claims and Disputed Administrative Claims estimated by the Debtors (in
consultation with the Creditors’ Committee and subject to the Creditors’ Committee’s consent (not to be
unreasonably withheld)) to become Allowed Administrative Claims, and (b) the Distribution Proceeds, to the extent
known on the Effective Date, to be allocated and paid to the Holders of Allowed Administrative Claims and
Disputed Administrative Claims estimated by the Debtors (in consultation with the Creditors’ Committee and
subject to the Creditors’ Committee’s consent (not to be unreasonably withheld)) to become Allowed Administrative
Claims.

         3.5.     “Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy Code.

         4.6.     “ASO Agreement” means the Administrative Services Only Agreement, effective January 1, 2017,
including all cover agreements, amendments, disclosures, appendices, schedules, benefit booklets and rate
information related thereto through which Cigna Health and Life Insurance Company processes healthcare claims of
the Debtors’ employees for the Debtors’ self insured employee healthcare benefits plan.
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                Desc
                                        Exhibit Page 6 of 65


        5.7.     “Asset Purchase Agreement” means one or more asset purchase agreements pursuant to which the
Asset Sales are consummated, in each case in form and substance reasonably acceptable to Credit Agreement
Primary Agent.

         6.8.     “Asset Sales” means the sale or sales of all, substantially all, or certain of the Debtors’ assets under
this Plan pursuant to an Asset Purchase Agreement or as otherwise authorized by order of the Bankruptcy Court or
the Bankruptcy Code in each case with the consent of the Credit Agreement Primary Agent (such consent not to be
unreasonably withheld).

        7.9.     “Asset Sale Restructuring” means a restructuring under this Plan providing for the Asset Sales
where the Equitization Restructuring does not occur.

          8.10.    “Allowed” means, with respect to any Claim, except as otherwise provided herein: (a) a Claim
that is evidenced by a Proof of Claim timely Filed by the Bar Date (or for which Claim under the Plan, the
Bankruptcy Code, or a Final Order of the Bankruptcy Court a Proof of Claim is not or shall not be required to be
Filed); (b) a Claim that is listed in the Schedules as not contingent, not unliquidated, and not disputed, and for which
no Proof of Claim has been timely filed; or (c) a Claim Allowed pursuant to the Plan, any stipulation approved by
the Bankruptcy Court, any contract, instrument, indenture, or other agreement entered into or assumed in connection
with the Plan, or a Final Order of the Bankruptcy Court; provided that, with respect to a Claim described in clauses
(a) and (b) above, such Claim shall be considered Allowed only if and to the extent that with respect to such Claim
no objection to the allowance thereof has been interposed within the applicable period of time fixed by the Plan, the
Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or if such an objection is so interposed, such
Claim shall have been Allowed by a Final Order. Any Claim that has been or is hereafter listed in the Schedules as
contingent, unliquidated, or disputed, and for which no Proof of Claim or Interest is or has been timely Filed, is not
considered Allowed and shall be expunged without further action by the Debtors and without further notice to any
party or action, approval, or order of the Bankruptcy Court. Notwithstanding anything to the contrary herein, (I) no
Claim of any Entity subject to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and until
such Entity pays in full the amount that it owes and (II) the Revolving Loan A Lenders, Revolving Loan A-1
Lenders, Term Loan B Lenders, and Term Loan B-1 Lender(s) shall not be required to file a Proof of Claim. A
Proof of Claim Filed after the Bar Date shall not be Allowed for any purposes whatsoever absent entry of a Final
Order allowing such late-Filed Claim. “Allow” and “Allowing” shall have correlative meanings.

        9.       “Allowed Surcharge” means a Permitted Surcharge (as defined in the final Financing Orders) in an
amount no less than $11 million or as otherwise determined by the Debtors, as may be authorized by the Bankruptcy
Court.

          10.11. “Avoidance Actions” means any and all avoidance, recovery, subordination, or other claims,
actions, or remedies which any of the Debtors, the debtors in possession, the Estates, or other appropriate parties in
interest have asserted or may assert under sections 502, 510, 542, 544, 545, or 547 through 553 of the Bankruptcy
Code or under similar or related state or federal statutes and common law.

        11.12. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended
from time to time, as applicable to the Chapter 11 Cases.

        12.13. “Bankruptcy Court” means the United States Bankruptcy Court for the District of Nebraska
having jurisdiction over the Chapter 11 Cases, and, to the extent of the withdrawal of reference under 28 U.S.C.
§ 157 and/or the General Order of the District Court pursuant to section 151 of title 28 of the United States Code, the
United States District Court for the District of Nebraska.

        13.14. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the
Chapter 11 Cases, promulgated under section 2075 of the Judicial Code and the general, local, and chambers rules of
the Bankruptcy Court, each as amended from time to time.




                                                            2
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                Desc
                                        Exhibit Page 7 of 65


         14.15. “Bar Date” means the dates established by the Bankruptcy Court by which Proofs of Claim must
be Filed; provided that the Claims of the Revolving Loan A Lenders, Revolving Loan A-1 Lenders, Term Loan B
Lenders, and Term Loan B-1 Lender(s) shall not be subject to the Bar Date

        15.16. “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as defined in
Bankruptcy Rule 9006(a)).

          16.17.   “Cash” means the legal tender of the United States of America or the equivalent thereof.

         17.18. “Cash Consideration” means any proceeds paid or payable in Cash by buyers to the Debtors in
connection with the Asset Sales; provided, however, that Cash Consideration includes any Cash or Cash equivalents
returned (whether before or after the Effective Date) to the Debtors or their Estates, including (a) the return of any
deposits of Cash or Cash equivalents and (b) the release of Cash or Cash equivalents used to collateralize any of the
Debtors’ surety bonds, insurance policies, or utility contracts.

          18.19. “Causes of Action” means any claims, damages, remedies, causes of action, demands, rights,
actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, and franchises of any
kind or character whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
contingent or non-contingent, matured or unmatured, suspected or unsuspected, in tort, law, equity, or otherwise.
Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims on contracts or for
breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims or Interests; (c) claims
pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (d) such claims and
defenses as fraud, mistake, duress, and usury and any other defenses set forth in section 558 of the Bankruptcy
Code.

         19.20. “Chapter 11 Cases” means, when used with reference to a particular Debtor, the case pending for
that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and when used with reference to all
of the Debtors, the procedurally consolidated and jointly administered chapter 11 cases pending for the Debtors in
the Bankruptcy Court.

          20.21.   “Claim” means a claim, as defined in section 101(5) of the Bankruptcy Code, asserted against a
Debtor.

         21.22. “Claims Objection Bar Date” means the deadline for objecting to a Claim, which shall be on the
date that is the later of (a) 180 days after the Effective Date and (b) such other period of limitation as may be
specifically fixed by the Debtors or the Reorganized Debtors, as applicable, or by an order of the Bankruptcy Court
for objecting to Claims.

        22.23. “Claims Register” means the official register of Claims maintained by the Notice and Claims
Agent or the Bankruptcy Court.

          23.24.   “Class” means a category of Claims or Interests under section 1122(a) of the Bankruptcy Code.

         24.25. “Confirmation” means the entry of the Confirmation Order on the docket of the Chapter 11 Cases,
subject to the conditions set forth in the Plan.

       25.26. “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

       26.27. “Confirmation Hearing” means the hearing held by the Bankruptcy Court, if any, to consider
Confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code.

         27.28. “Confirmation Order” means an order of the Bankruptcy Court confirming the Plan pursuant to
section 1129 of the Bankruptcy Code.




                                                            3
Case 19-80064-TLS            Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                             Desc
                                      Exhibit Page 8 of 65


        28.29.   “Consummation” means the occurrence of the Effective Date.

         29.30. “Credit Agreement” means that certain Third Amended and Restated Loan and Security
Agreement, dated as of February 7, 2012 (as amended, restated, supplemented, or otherwise modified from time to
time), by and among Shopko, as borrower, and certain of its subsidiaries as borrowers or guarantors, certain lenders
party thereto, the Credit Agreement Primary Agent, and the Term Loan B-1 Agent, which governs the Revolving
Loan A, Revolving Loan A-1, Term Loan B, and Term Loan B-1.

        30.     “Credit Agreement Deficiency Claims” means, pursuant to the priority set forth in the Credit
Agreement, the portion of the Term Loan Claims that constitute unsecured Claims under section 506(a) of the
Bankruptcy Code.

        31.      “Credit Agreement Primary Agent” means Wells Fargo Bank, N.A., in each of its capacities as
Agent, Collateral Agent, and Term Loan B Agent (as each term is defined in the Credit Agreement), under the
Credit Agreement.

        32.      “Creditors’ Committee” means the official committee of unsecured creditors appointed in the
Chapter 11 Cases pursuant to section 1102(a) of the Bankruptcy Code.

         33.    “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under any Executory
Contract or Unexpired Lease at the time such contract or lease is assumed by such Debtor pursuant to section 365 of
the Bankruptcy Code.

         34.       “Cure Notice” means a notice of a proposed amount to be paid on account of a Cure Claim in
connection with an Executory Contract or Unexpired Lease to be assumed under the Plan pursuant to section 365 of
the Bankruptcy Code, which notice shall include: (a) procedures for objecting to proposed assumptions of
Executory Contracts and Unexpired Leases; (b) Cure Claims to be paid in connection therewith; and (c) procedures
for resolution by the Bankruptcy Court of any related disputes.

        35.      “Cure/Assumption Objection Deadline” means the date that is 14 days after filing of the Schedule
of Assumed Executory Contracts and Unexpired Leases with the Plan Supplement and service of the Cure Notice;
provided that if any Executory Contract or Unexpired Lease is added to the Schedule of Assumed Executory
Contracts and Unexpired Leases after the filing of the initial Schedule of Assumed Executory Contracts and
Unexpired Leases, or an Executory Contract or Unexpired Lease proposed to be assumed by the Debtors or
Reorganized Debtors is proposed to be assigned to a third party after the filing of the initial Schedule of Assumed
Executory Contracts and Unexpired Leases, then the Cure/Assumption Objection Deadline with respect to such
Executory Contract or Unexpired Lease shall be the earlier of (a) 14 days after service of the amended Schedule of
Assumed Executory Contracts and Unexpired Leases with such modification and (b) the date of the scheduled
Confirmation Hearing.

         36.     “D&O Liability Insurance Policies” means all insurance policies (including any “tail policy”) of
any of the Debtors for liability of any current or former directors, managers, officers, and members.

          37.     “Debtors” means, collectively, each of the following (the debtors and debtors in possession in the
Chapter 11 Cases): (a) Specialty Retail Shops Holding Corp.; (b) Pamida Stores Operating Co., LLC; (c) Pamida
Transportation LLC; (d) Penn-Daniels, LLC; (e) Place’s Associates’ Expansion, LLC; (f) Retained R/E SPE, LLC;
(g) Shopko Finance, LLC; (h) Shopko Gift Card Co., LLC; (i) Shopko Holding Company, LLC; (j) Shopko
Institutional Care Services Co., LLC; (k) Shopko Optical Manufacturing, LLC; (l) Shopko Properties, LLC;
(m) Shopko Stores Operating Co., LLC; and (n) SVS Trucking, LLC.

          38.     “DIP Agreement” means the Credit Agreement, as amended and modified by that certain
Ratification and Amendment Agreement, dated as of January 16, 2019, by and among the Debtors and the DIP
Lenders, as it may be amended, restated, supplemented, or otherwise modified from time to time.




                                                         4
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                       Exhibit Page 9 of 65


         39.      “DIP Claim” means any Claim in favor of any DIP Lender against any of the Debtors arising
under the Financing Agreements or the Financing Orders on or after the Petition Date, including Claims for all
principal amounts outstanding, interest, fees, expenses, costs, and other charges and obligationsall other Obligations
(as defined in the DIP Agreement) arising under the DIP Agreement as well as the adequate protection claims
granted by any of the Financing Orders.

        40.       “DIP ABL Lenders” means, collectively, the Revolving Loan A Lenders and Revolving Loan A-1
Lenders (as each is defined in the DIP Agreement) from time to time party to the DIP Agreement.

         41.      “DIP Lenders” means, collectively, the lenders from time to time party to the DIP Agreement.

         42.     “Disallowed” means, with respect to any Claim, a Claim or any portion thereof that: (a) has been
disallowed by a Final Order; (b) is listed in the Schedules as zero or as contingent, disputed, or unliquidated and as
to which no Proof of Claim or request for payment of an Administrative Claim has been timely Filed or deemed
timely Filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the
Bankruptcy Court or otherwise deemed timely Filed under applicable law or the Plan; (c) is not listed in the
Schedules and as to which no Proof of Claim or request for payment of an Administrative Claim has been timely
Filed or deemed timely Filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order
of the Bankruptcy Court or otherwise deemed timely Filed under applicable law or the Plan; (d) has been withdrawn
by agreement of the applicable Debtor and the Holder thereof; or (e) has been withdrawn by the Holder thereof.

         43.       “Disbursing Agent” means the Debtors, the Reorganized Debtors, or the Plan Administrator, as
applicable, or the Entity or Entities selected by the Debtors, the Reorganized Debtors, or the Plan Administrator to
make or facilitate distributions contemplated under the Plan.

        44.        “Disclosure Statement” means the disclosure statement for the Plan, including all exhibits and
schedules thereto.

         45.      “Disputed” means a Claim that is not yet Allowed.

         46.      “Distribution Proceeds” means all Cash of the Debtors available on the Effective Date, after the
funding of the Priority Claims Reserve, the Other Secured Claims Reserve, the the Professional Fee Escrow
Account, and thereafter all Cash of the Debtors from all sources including without limitation the Settlement
Amount, the revenues and proceeds of all assets of the Wind-Down ReserveDebtors and proceeds from all Causes of
Action, available for use and distribution in accordance with the priorities set forth under Article VIII.GH hereof.

         47.        “Distribution Record Date” means the date for determining which Holders of Allowed Claims or
Allowed Interests are eligible to receive distributions hereunder, which shall be (a) the Confirmationthe later of (a)
thirty-days after the Effective Date or (b) such other date as designated in a Final Order of the Bankruptcy Court.

        48.     “Distribution Reserve Accounts” means the Administrative Claims Reserve, the Priority Claims
Reserve, the Undeliverable Distribution Reserve, the Wind-Down Reserve, the Other Secured Claims Reserve, and
the GUC Asset Sale Reserve established pursuant to this Plan.

         49.      “DTC” means the Depository Trust Company.

          50.      “Effective Date” means, with respect to the Plan, the date that is a Business Day selected by the
Debtors, subject to the consent of the Credit Agreement Primary Agent (not to be unreasonably withheld), on which:
(a) no stay of the Confirmation Order is in effect; (b) all conditions precedent specified in Article XI.A hereof have
been satisfied or waived (in accordance with Article XI.B); and (c) the Plan is declared effective.

         51.      “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

         52.       “Equitization Restructuring” means the transactions and reorganization contemplated by, and
pursuant to, this Plan under which the New Shopko Interests are distributed, among other things.



                                                          5
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 10 of 65


         53.52. “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case
pursuant to section 541 of the Bankruptcy Code.

         54.53. “Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors
and Reorganized Debtors; (b) the Credit Agreement Primary Agent; (c) the Creditors’ Committee and (cits
respective members; (d) Sun Capital; and (e) with respect to each of the foregoing Entities, described in clauses (a)
and (b), such Entities' respective predecessors, successors and assigns, and current and former stockholders,
members, limited partners, general partners, equity holders, Affiliates and its and their subsidiaries, principals,
partners, parents, equity holders, members, employees, agents, officers, directors, managers, trustees, professionals,
representatives, advisors, attorneys, financial advisors, accountants, investment bankers, and consultants.

         55.54. “Executory Contract” means a contract to which one or more of the Debtors is a party that is
subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

         56.      “Exit Facility” means either (a) a replacement credit facility, pursuant to which the Prepetition
ABL Lenders, the DIP ABL Lenders, and the Term Loan B Lenders will convert all of their outstanding Claims and
commitments into commitments under such Exit Facility, and/or (b) a new credit facility in an amount sufficient to
repay in full in Cash on the Effective Date the Claims of the Prepetition ABL Lenders, the DIP ABL Lenders, and
Term Loan B Lenders and to provide incremental liquidity, if any.

         57.      “Exit Facility Agent” means the agent under the Exit Facility Credit Agreements.

         58.      “Exit Facility Credit Agreements” means the credit agreements governing the Exit Facility, if any.

        59.      “Exit Facility Documents” means the Exit Facility Credit Agreements and related documents
governing the Exit Facility.

       60.55. “Federal Judgment Rate” means the federal judgment rate in effect as of the Petition Date,
compounded annually.

         61.56. “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the Bankruptcy
Court or, with respect to the filing of a Proof of Claim or proof of Interest, the Notice and Claims Agent.

          62.57. “Final Order” means: (a) an order or judgment of the Bankruptcy Court, as entered on the docket
in any Chapter 11 Case (or any related adversary proceeding or contested matter) or the docket of any other court of
competent jurisdiction; or (b) an order or judgment of any other court having jurisdiction over any appeal from (or
petition seeking certiorari or other review of) any order or judgment entered by the Bankruptcy Court (or any other
court of competent jurisdiction, including in an appeal taken) in the Chapter 11 Case (or in any related adversary
proceeding or contested matter), in each case that has not been reversed, stayed, modified, or amended, and as to
which the time to appeal, or seek certiorari or move for a new trial, reargument, or rehearing has expired according
to applicable law and no appeal or petition for certiorari or other proceedings for a new trial, reargument, or
rehearing has been timely taken, or as to which any appeal that has been taken or any petition for certiorari that has
been or may be timely Filed has been withdrawn or resolved by the highest court to which the order or judgment
was appealed or from which certiorari was sought or the new trial, reargument, or rehearing shall have been denied,
resulted in no modification of such order, or has otherwise been dismissed with prejudice; provided that the
possibility a motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules or the Local Bankruptcy Rules of the Bankruptcy Court, may be filed relating to such order shall
not prevent such order from being a Final Order.

         63.58. “Financing Orders” means, collectively, the interim and final orders entered by the Bankruptcy
Court authorizing the Debtors to use cash collateral and enter into the DIP Agreement and incur postpetition
obligations thereunder.

        64.59. “General Account” means a general account: maintained at an institution acceptable to Wells
Fargo Bank, N.A.: (a) into which shall be deposited revenues and proceeds of all assets of the Debtors, including



                                                          6
Case 19-80064-TLS            Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                           Desc
                                     Exhibit Page 11 of 65


proceeds of the Asset Sales, and Cash of the Debtors in an amount in excess of the amount required to fund and
adequately maintain the Distribution Reserve Accounts as described in Article VIII.HArticles VIII.H and VIII.I.
(provided that the General Account shall not include funds required to be deposited into the Distribution Reserve
Accounts); (b) from which shall be made payments to any Distribution Reserve Account (other than GUC Asset
Sale Reserve) in an amount sufficient to adequately maintain such Distribution Reserve Account as described in
Article VIII.H;Article VIII.I.; and (c) from which payments shall be made according to the priority set forth in
Article VIII.GH.

        65.60. “General Unsecured Claim” means any Claim other than: (a) an Administrative Claim; (b) a
Secured Tax Claim; (c) an Other Secured Claim; (d) a Priority Tax Claim; (e) an Other Priority Claim; (f) a Term
Loan Secured Claim; (g) an Intercompany Claim; (h) a DIP Claim; or (i) a Section 510(b) Claim; provided that
General Unsecured Claims shall include Credit Agreement Deficiency Claims, if any.

        66.61.   “Governmental Unit” shall have the meaning set forth in section 101(27) of the Bankruptcy Code.

         67.62. “GUC Asset Sale Reserve” means a separate, segregated account to be established and maintained
by the Plan Administrator at an institution acceptable to Wells Fargo Bank, N.A. and funded with the Distribution
Proceeds pursuant to Article VIII.FArticle VIII.G. hereof.

         68.       “GUC Equitization Reserve” means, if an Equitization Restructuring occurs, a separate reserve
account for distribution to the Holders of Allowed General Unsecured Claims that will be funded with the lesser of
(a) an amount equal to the total amount of Allowed General Unsecured Claims or (b) any remaining Cash on hand
as of the Effective Date less (x) the Minimum Liquidity Threshold and (y) Cash necessary to make distributions to
Holders of all other Allowed Claims pursuant to Article II (including the funding of the Professional Fee Escrow
Account) and Article III hereof.

        69.63.    “Holder” means an Entity holding a Claim or Interest, as applicable.

          70.64. “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
that is impaired within the meaning of section 1124 of the Bankruptcy Code.

         65.      “Indenture Trustee” means Delaware Trust Company, solely in its capacity as indenture trustee
under the that certain Indenture, dated as of March 12, 1992 (as amended, modified, or supplemented from time to
time) between Shopko Stores, Inc., as successor issuer, and Delaware Trust Company.

         66.       “Indenture Trustee Fees” means the compensation, fees, expenses, disbursements, and indemnity
claims of the Indenture Trustee, including any fees, expenses, and disbursements of attorneys, advisors, or agents
retained or utilized by the Indenture Trustee.

         71.67. “Intercompany Claim” means any Claim held by a Debtor or a Debtor’s Affiliate against a Debtor
or a Debtor’s Affiliate.

        72.68. “Intercompany Interest” means, other than an Interest in Shopko, an Interest in one Debtor held by
another Debtor or a Debtor’s Affiliate.

        73.69.   “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy Code) in
any Debtor.

          74.70. “Interim Compensation Order” means the order of the Bankruptcy Court establishing procedures
for interim compensation and reimbursement of expenses for professionals.

          75.71. “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as amended from
time to time, as applicable to the Chapter 11 Cases.

        76.72.   “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy Code.



                                                        7
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                            Desc
                                      Exhibit Page 12 of 65


       77.     “Management Incentive Plan” means, if an Equitization Restructuring occurs, a post-Effective
Date management incentive plan, the material terms of which shall be consistent with Article IV of the Plan.

         78.     “Minimum Liquidity Threshold” means, subject to the consent of the Credit Agreement Primary
Agent (not to be unreasonably withheld), $30 million, or such other amount determined by the Debtors with the
consent of the Credit Agreement Primary Agent (not to be unreasonably withheld) on or before the Confirmation
Hearing.

       79.      “New Boards” means, if an Equitization Restructuring occurs, the initial board of directors,
members, or managers, as applicable, of each Reorganized Debtor.

          80.      “New Organizational Documents” means, if an Equitization Restructuring occurs, the form of the
certificates or articles of incorporation, bylaws, or such other applicable formation documents of each of the
Reorganized Debtors, which forms shall be included in the Plan Supplement.

          81.      “New Shopko Interests” means, if an Equitization Restructuring occurs, interests in Reorganized
Shopko.

         82.     “New Stockholders’ Agreement” means the agreement with respect to the New Shopko Interests,
the form of which shall be included in the Plan Supplement.

          83.73.   “Notice and Claims Agent” means Prime Clerk LLC.

         84.74. “Other Priority Claim” means any Claim entitled to priority in right of payment under section
507(a) of the Bankruptcy Code, other than: (a) an Administrative Claim; or (b) a Priority Tax Claim, to the extent
such Claim has not already been paid during the Chapter 11 Cases.

       85.75.      “Other Secured Claim” means any Secured Claim other than Claims arising under the Credit
Agreement.

        86.76. “Other Secured Claims Reserve” means the account to be established and maintained by the
Plan Administrator and funded with the Other Secured Claims Reserve Amount pursuant to Article VIII.E.Article
VIII.D.

          87.77. “Other Secured Claims Reserve Amount” means Cash in an amount to be determined by the
Debtors, which amount shall be funded by the Debtors and used by the Plan Administrator for the payment of
Allowed Other Secured Claims to the extent that such Other Secured Claims have not been satisfied pursuant to
Article III.B.2 on or before the Effective Date.

          88.78.   “Person” shall have the meaning set forth in section 101(41) of the Bankruptcy Code.

          89.79.   “Petition Date” means the date on which the Debtors commenced the Chapter 11 Cases.

          90.80. “Plan” means this plan, as it may be amended or supplemented from time to time, including all
exhibits, schedules, supplements, appendices, annexes, and attachments thereto.

         91.81. “Plan Administrator” means the person selected by the DebtorsCreditors’ Committee and
reasonably acceptable to the Debtors and the Credit Agreement Primary Agent to administer the Plan Administrator
Assets if the Asset Sale Restructuring has occurred. All costs, liabilities, and expenses reasonably incurred by the
Plan Administrator, and any personnel employed by the Plan Administrator in the performance of the Plan
Administrator’s duties, shall be paid from the Plan Administrator Assets, subject to and in accordance with the
Wind-Down Budget.




                                                          8
Case 19-80064-TLS            Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                             Desc
                                     Exhibit Page 13 of 65


         92.82. “Plan Administrator Assets” means, if the Asset Sale Restructuring has occurred, on the Effective
Date, all assets of the Estates vested in the Reorganized Debtors to be administered by Plan Administrator, and,
thereafter, all assets held from time to time by Reorganized Debtors to be administered by Plan Administrator.

        93.      “Plan Sponsor” means, collectively, one or more sponsors or other financial institutions
acceptable to the Credit Agreement Primary Agent and Exit Facility Agent, if any, providing the Plan Sponsor
Investment.

        94.      “Plan Sponsor Agreement” means that certain plan sponsor agreement, by and among each of the
Debtors and the Plan Sponsor, in form and substance acceptable to the Credit Agreement Primary Agent.

        95.    “Plan Sponsor Investment” means the investment, if any, by the Plan Sponsor under the Plan
Sponsor Agreement.

         96.83. “Plan Supplement” means the compilation of documents and forms of documents, schedules, and
exhibits to the Plan, to be Filed by the Debtors no later than 14 days before the Confirmation Hearing or such later
date as may be approved by the Bankruptcy Court on notice to parties in interest, and additional documents Filed
with the Bankruptcy Court before the Effective Date as amendments to the Plan Supplement. If a Equitization
Restructuring occurs, the Plan Supplement shall include the following: (a) New Organizational Documents;
(b) Exit Facility Credit Agreements, if any; (c) Schedule of Assumed Executory Contracts and Unexpired Leases;
(d) Schedule of Rejected Executory Contracts and Unexpired Leases; (e) a list of retained Causes of Action; (f) New
Stockholders’ Agreement, if any; (g) Plan Sponsor Agreement, if any; (h) a document listing the members of the
New Boards and the officers of the Reorganized Debtors, if any; (i) the Management Incentive Plan; (j) Asset
Purchase Agreement, if any; and (k) any and all other documentation necessary to effectuate the Restructuring
Transactions or that is contemplated by the Plan. If an Asset Sale Restructuring occurs, the Plan Supplement shall
include the following: (a) New Organizational Documents; (b) Exit Facility Credit Agreements, if any; (c)
Schedule of Assumed Executory Contracts and Unexpired Leases; (dThe Plan Supplement shall include the
following: (a) Schedule of Assumed Executory Contracts and Unexpired Leases; (b) a list of retained Causes of
Action; (e) Asset Purchase Agreement, if any; (f) the identity of the Plan Administrator and the compensation of the
Plan Administrator, if any; (gc) the Wind-Down Budget, (hd) the Wind-Down Milestones; and (ie) any and all other
documentation necessary to effectuate the Restructuring Transactions or that is contemplated by the Plan. The
Debtors shall have the right to amend the documents contained in, and exhibits to, the Plan Supplement through the
Effective Date in accordance with Article XII of the Plan; provided that the Debtors shall not amend the Schedule of
Assumed Executory Contracts and Unexpired Leases or Schedule of Rejected Executory Contracts and Unexpired
Leases after seven days prior to the Confirmation Hearing.

         97.84.   “Prepetition ABL Claim” means any Claim derived from or based upon the Prepetition ABL
Loans.

        98.85. “Prepetition ABL Lenders” means, collectively, the lenders providing Revolving Loan A and
Revolving Loan A-1 loans and commitments underprior to the Prepetition ABL LoansPetition Date pursuant to the
Credit Agreement.

        99.86. “Prepetition ABL Loans” means, collectively, the Revolving Loan A and Revolving Loan A-1
provided by Prepetition ABL Lenders to Debtors prior to the Petition Date.

         100.87. “Priority Claims” means, collectively, Priority Tax Claims and Other Priority Claims.

          101.88. “Priority Claims Reserve” means the account to be established by the Reorganized Debtors at an
institution acceptable to Wells Fargo Bank, N.A. with the Priority Claims Reserve Amount to fund distributions to
Holders of Allowed Administrative Claims and Allowed Priority Claims (excluding Professional Fee Claims and
DIP Claims).) pursuant to Article VIII.F.

        102.89. “Priority Claims Reserve Amount” means (i) under the Equitization Restructuring, the an amount
equal to the lesser of (a) an amount equal to the total amount of Allowed Administrative Claims (excluding



                                                         9
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                      Exhibit Page 14 of 65


Professional Fee ClaimsPriority Claims, and DIP Claims) and Allowed Priority Claims and (b) any remaining Cash
on hand as of the Effective Date less (x) the Minimum Liquidity Threshold and (y) Cash necessary to make
distributions to (i) Holders of all other Allowed Claims pursuant to Article II hereof (including the funding of the
Professional Fee Escrow Account) and (ii) Holders of Allowed Other Secured Claims and Holders of Allowed Term
Loan Secured Claims (pursuant to the priority set forth in the Credit Agreement, up to the amount of the Allowed
Term Loan B Claims) pursuant to Article III hereof; and (ii) under the Asset Sale Restructuring, the lesser of (a) an
amount equal to the total amount of Allowed Administrative Claims (excluding Professional Fee Claims and DIP
Claims) and AllowedDisputed Priority Claims and (b) the sum of (x) an amount agreed to estimated by the Debtors
and the Credit Agreement Primary Agent, (y) the Allowed Surcharge, and (z(in consultation with the Creditors’
Committee and subject to the Creditors’ Committee’s consent (not to be unreasonably withheld)) to become
Allowed Priority Claims, and (b) the Distribution Proceeds, to the extent known on the Effective Date, to be
allocated and paid to the Holders of Allowed AdministrativePriority Claims (excluding Professional Feeand
Disputed Priority Claims and DIP Claims)estimated by the Debtors (in consultation with the Creditors’ Committee
and subject to the Creditors’ Committee’s consent (not to be unreasonably withheld)) to become Allowed Priority
Claims, according to the priority set forth in Article VIII.G.Article VIII.F.

         103.90. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

         104.91. “Pro Rata” means the proportion that an Allowed Claim in a particular Class bears to the
aggregate amount of Allowed Claims in that Class, or the proportion that Allowed Claims in a particular Class bear
to the aggregate amount of Allowed Claims in a particular Class and other Classes entitled to share in the same
recovery as such Allowed Claim under the Plan.

         105.92. “Professional” means an Entity employed pursuant to a Bankruptcy Court order in accordance
with sections 327 or 1103 of the Bankruptcy Code and to be compensated for services rendered before or on the
Confirmation Date, pursuant to sections 327, 328, 329, 330, or 331 of the Bankruptcy Code.

         106.93. “Professional Fee Claims” means all Administrative Claims for the compensation of Professionals
and the reimbursement of expenses incurred by such Professionals through and including the Confirmation Date to
the extent such fees and expenses have not been previously paid.

         107.94. “Professional Fee Escrow Account” means an interest-bearing account funded by the Reorganized
Debtors in an amount equal to the total Professional Fee Reserve Amount funded by the Reorganized Debtors on the
Effective Date.

         108.95. “Professional Fee Reserve Amount” means the aggregate amount of Professional Fee Claims that
the Professionals estimate they have incurred or will incur in rendering services to the DebtorsEstates prior to and as
of the Effective Date, which estimates Professionals shall deliver to the Debtors as set forth in Article II.BError!
Reference source not found. of this Plan.

         109.96. “Proof of Claim” means a proof of Claim Filed in the Chapter 11 Cases.

          110.97. “Purchaser” means the purchaser under the Asset Purchase Agreement, together with its
successors and permitted assigns (including any and all of its wholly-owned Affiliates to which it assigns any of its
rights or obligations under the Asset Purchase Agreement).

       111.    “Recharacterized Principal” means the amount of any interests and fees paid to the Holders of
Term Loan B-1 Claims as adequate protection under the Financing Orders for the Term Loan B-1 Claims.

          112.98. “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, that the Claim or
Interest shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.

        113.99. “Released Party” means each of the following in their capacity as such: (a) the Debtors and
Reorganized Debtors; (b) the Debtors’ current and former officers, directors, and managers; (c) the Credit



                                                          10
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 15 of 65


Agreement Primary Agent; (d) the DIP Lenders; and (e) (e) the Term Loan B-1 Agent and Term Loan Lenders; (f)
the Settlement Parties; and (g) each of the foregoing Entities’ respective predecessors, successors and assigns, and
current and former stockholders, members, limited partners, general partners, equity holders, Affiliates and its and
their subsidiaries, principals, partners, parents, equity holders, members, employees, agents, officers, directors,
managers, trustees, professionals, representatives, advisors, attorneys, financial advisors, accountants, investment
bankers, and consultants, in each case solely in their capacity as such; provided that any Holder of a Claim or
Interest that elects to “opt out” of granting releases by timely objecting to the Plan’s third-party release provisions
shall not be a “Released Party.”

          114.100. “Releasing Party” means, collectively, and in each case solely in its capacity as such: (a) the
Debtors and the Reorganized Debtors; (b) the Credit Agreement Primary Agent; (c) the DIP Lenders; (d) the Term
Loan B-1 Agent and Term Loan Lenders; (e) each Holder of a Claim or Interest entitled to vote to accept or reject
the Plan that (i) votes to accept the Plan or (ii) votes to reject the Plan or does not vote to accept or reject the Plan
but does not affirmatively elect to “opt out” of being a Releasing Party by timely objecting to the Plan’s third-party
release provisions; (ef) each Holder of a Claim or Interest that is Unimpaired and presumed to accept the Plan; (fg)
each Holder of a Claim or Interest that is deemed to reject the Plan that does not affirmatively elect to “opt out” of
being a Releasing Party by timely objecting to the Plan’s third-party release provisions; (h) with respect to the
Settlement and (greleases of the Settlement Parties contained in Article X.A and X.F, all Holders of Claims and
Interests; and (i) with respect each of the foregoing Entities described in clauses (a) through (fh), such Entities’
current and former affiliates, and such Entities’ and such affiliates’ partners, subsidiaries, predecessors, current and
former directors, managers, officers, equity holders (regardless of whether such interests are held directly or
indirectly), members, officers, principals, employees, agents, managed accounts or funds, advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund advisors, and other
professionals, together with their respective successors and assigns.

        115.101. “Reorganized Debtors” means the Debtors, or any successor thereto, by merger, consolidation, or
otherwise, on or after the Effective Date, including Reorganized Shopko.

         116.102. “Reorganized Shopko” means either: (a) Shopko, or any successor thereto, as reorganized
pursuant to and under the Plan; or (b) a new corporation or limited liability company designated by the Debtors to,
among other things, directly or indirectly acquire substantially all of the assets and/or stock of the Debtors and issue
the New Shopko Interests to be distributed or sold pursuant to the Plan, or any other successor to the forgoing,
including the Purchaser.

         117.103. “Reorganized Shopko Board” means the New Board of Reorganized Shopko on and after the
Effective Date.

         118.104. “Restructuring” means the restructuring of the Debtors on the terms of the Plan.

        119.105. “Restructuring Documents” means the Plan, the Disclosure Statement, the Plan Supplement, and
the various agreements and other documents formalizing or implementing the Plan and the transactions
contemplated thereunder.

         120.106. “Restructuring Transactions” means those mergers, amalgamations, consolidations, arrangements,
continuances, restructurings, transfers, conversions, dispositions, liquidations, dissolutions, or other corporate
transactions that the Debtors reasonably determine to be necessary to implement the Restructuring, as described in
more detail in Article IV.B herein.

         121.107. “Retained Causes of Action List” means a list of all retained Claims and Causes of Action of the
Debtors, identified in the Plan Supplement.

         122.108. “Revolving Loan A” means the total Revolving Loans A Commitments made pursuant to (and as
defined in) the Credit Agreement, made by or on behalf of certain lenders for the ratable accounts of such lenders,
pursuant to the Credit Agreement.




                                                           11
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                Desc
                                       Exhibit Page 16 of 65


         123.109. “Revolving Loan A Lenders” means, collectively, the lenders providing loans and commitments
under the Revolving Loan A.

         124.110. “Revolving Loan A-1” means the total Revolving Loans A-1 Commitments made pursuant to (and
as defined in) the Credit Agreement, made by or on behalf of certain lenders for the ratable accounts of such lenders,
pursuant to the Credit Agreement.

         125.111. “Revolving Loan A-1 Lenders” means, collectively, the lenders providing loans and commitments
under the Revolving Loan A-1.

        126.112. “Run-Out Claims” means the employee healthcare claims that were incurred, but not submitted,
processed and paid under the ASO Agreement prior to the rejection date of the ASO Agreement, if any.

          127.113. “Schedule of Assumed Executory Contracts and Unexpired Leases” means the schedule (including
any amendments or modifications thereto), if any, of the Executory Contracts and Unexpired Leases to be assumed
or assumed and assigned by the Debtors or the Reorganized Debtors, as applicable, pursuant to the Plan, as set forth
in the Plan Supplement, as amended by the Debtors from time to time in accordance with the Plan, which shall be in
form and substance acceptable to the Debtors.

         128.114. “Schedule of Rejected Executory Contracts and Unexpired Leases” means the schedule (including
any amendments or modifications thereto), if any, of the Executory Contracts and Unexpired Leases to be rejected
by the Debtors pursuant to the Plan, as set forth in the Plan Supplement, as amended by the Debtors from time to
time in accordance with the Plan, which shall be in form and substance acceptable to the Debtors.

        129.115. “Schedules” means, collectively, the schedules of assets and liabilities, schedules of Executory
Contracts and Unexpired Leases, and statements of financial affairs Filed by the Debtors pursuant to section 521 of
the Bankruptcy Code and in substantial accordance with the Official Bankruptcy Forms, as the same may have been
amended, modified, or supplemented from time to time.

        130.116. “Section 510(b) Claim” means any Claim subject to subordination under section 510(b) of the
Bankruptcy Code.

         131.117. “Secured” means, when referring to a Claim: (a) secured by a Lien on property in which any of
the Debtors has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by reason
of a Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent
of the value of the applicable Holder’s interest in the applicable Debtor’s interest in such property or to the extent of
the amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or
(b) Allowed pursuant to the Plan, or separate order of the Bankruptcy Court, as a secured claim, in each case subject
to the consent of the Credit Agreement Primary Agent.

          132.118. “Secured Tax Claim” means any Secured Claim against any of the Debtors that, absent its secured
status, would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
irrespective of time limitations), including any related Secured Claim for penalties.

        133.119. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, together with the rules
and regulations promulgated thereunder, as amended from time to time.

       134.120. “Securities Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. §§ 78a–78nn, as
amended.

         135.121. “Security” means a security as defined in section 2(a)(1) of the Securities Act.

         122.     “Settled Claims” means all Claims and Causes of Action made, or which could have been made,
against the Settlement Parties, including, but not limited to, any Claims or Causes of Action on account of actual




                                                           12
Case 19-80064-TLS               Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                        Exhibit Page 17 of 65


fraudulent transfer, constructive fraudulent transfer, breach of fiduciary duty, aiding and abetting breach of fiduciary
duty, breach of contract, unjust enrichment, tortious interference with contract, and illegal dividends under state law.

           123.    “Settlement” means the settlement of the Settled Claims on the terms set forth in Article X.A.

         124.     “Settlement Amount” means $15,500,000 in Cash that will be contributed to the Debtors on the
Settlement Effective Date as part of the Settlement, which amount shall be applied first to the DIP Claims and Term
Loan Secured Claims owing to the Credit Agreement Primary Agent and Lenders and then distributed in accordance
with Article VIII.H hereof.

          125.     “Settlement Effective Date” means, with respect to the Settlement, the date no later than 15 days
after the Confirmation Date (or the first Business Day thereafter if such 15th day is not a Business Day) that is the
earliest date on which all the following events have occurred (or such other date as the Debtors, the Credit
Agreement Primary Agent, the Creditors’ Committee, and Sun Capital may agree upon prior to 15 days after the
Confirmation Date): (a) the Confirmation Order has become a Final Order; (b) the Debtors have received the
Settlement Amount; (c) all DIP Claims, Prepetition ABL Claims, and Term Loan Secured Claims have been, or will
be upon closing of the Settlement, Satisfied as set forth in Article II.C and Article III.B; and (d) the Debtors have
filed a notice on the docket stating that the Settlement has become effective.

          126.     “Settlement Parties” means (a) the Debtors, and each of their respective current and former
officers, directors, members, managers, principals, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals, each in
their capacity as such; and (b) Sun Capital.

           136.127. “Shopko” means Specialty Retail Shops Holding Corp.

           137.128. “Special Committee” means the special committee created by the board of directors of Shopko.

           138.129. “Spirit” means Spirit Realty L.P., Shopko Note Holding, LLC, and their affiliates.

        139.130. “Store Closing GOB Sales Order” means the order of the Bankruptcy Court approving the
Debtors’ going out of business sales in accordance with section 363 of the Bankruptcy Code, entered on February 8,
2019 [Docket No. 364].

         131.      “Sun Capital” means Sun Capital Partners, Inc., Sun SKO, LLC, Sun Capital Partners IV, LP,
SKO Group Holding, LLC, Sun Capital Partners Management IV, LLC, and each of their respective current and
former affiliates, parents, equity holders, shareholders, stockholders, subsidiaries and co-investors, and each of their
respective current and former successors, assigns, equity holders, shareholders, stockholders, officers, directors,
members, managers, principals, employees, agents, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, insurers and other professionals, each in their capacity
as such.

           132.    “Term Loan Lenders” means, collectively, the Term Loan B Lenders and the Term Loan B-1
Lenders.

           140.133. “Term Loans” means, collectively, the Term Loan B and the Term Loan B-1.

         141.134. “Term Loan B” means the total Term Loan B Commitments made pursuant to (and as defined in)
the Credit Agreement, made by or on behalf of certain lenders for the ratable accounts of such lenders, pursuant to
the Credit Agreement.

           142.135. “Term Loan B Claim” means any Claim derived from or based upon the Term Loan B.

        143.136. “Term Loan B Lenders” means, collectively, the lenders providing loans and commitments under
the Term Loan B.



                                                           13
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 18 of 65


         144.137. “Term Loan B-1” means the total Term Loan B-1 Commitments made pursuant to (and as defined
in) the Credit Agreement made by or on behalf of Spirit for the ratable account of Spirit, pursuant to the Credit
Agreement.

        145.138. “Term Loan B-1 Agent” means Spirit, in its capacity as administrative and collateral agent of the
Term Loan B-1, on behalf of itself as a lender pursuant to the terms of the Credit Agreement and any replacement or
successor agent on behalf of Spirit as the Term Loan B-1 lenders.

         146.139. “Term Loan B-1 Claim” means any Claim derived from or based upon the Term Loan B-1.

         147.140. “Term Loan B-1 Lenders” means, collectively, the lenders providing loans and commitments
under the Term Loan B-1.

         148.     “Term Loan Secured Claim” means any Claim derived from or based upon the Term Loans.

         149.     “Term Loan Secured Claim” means any Secured Term Loan Claim, which shall equal no more
than the amount of the Term Loan Claims less the sum of the Allowed Surcharge and the Recharacterized Principal;
provided that the Term Loan Secured Claim shall not be less than the amount of the Term Loan B Claims.

         141.    , including Claims for all principal amounts outstanding, interest, fees, expenses, costs, and other
charges and obligations pursuant to the Credit Agreement and Financing Orders, as well as the adequate protection
claims granted by any of the Financing Orders.

         142.     “Term Loan Secured Claim Recovery Amount” means the amount of Term Loan Secured Claims
comprising (a) accrued and unpaid principal, (b) accrued but unpaid interest (at the non-default contract rate), and
(c) accrued and unpaid fees and expenses.

        150.143. “Undeliverable Distribution Reserve” means a segregated account established by the Plan
Administrator established in accordance with Article VIII.B hereof.

         151.144. “U.S. Trustee” means the Office of the United States Trustee for the District of Nebraska.

         152.145. “Unexpired Lease” means a lease of nonresidential real property to which one or more of the
Debtors is a party that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

          153.146. “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
that are unimpaired within the meaning of section 1124 of the Bankruptcy Code, including through payment in full
in Cash.

         154.147. “Voting Deadline” means March 29May 22, 2019 at 5:00 p.m. (prevailing Central Time).

         155.148. “Wind Down” means the wind down and dissolution of the Debtors’ Estates following the
Effective Date as set forth in Article VIII.DC hereof.

          156.149. “Wind-Down Amount” means Cash in an amount to be determined by the Debtors, which amount
shall be funded by the Debtors and used by the Plan Administrator to fund the Wind Down.

         157.150. “Wind-Down Budget” has the meaning set forth in Article VII.A.2.

        158.151. “Wind-Down Milestones” means the deadlines, set forth in the Plan Supplement and approved by
the Credit Agreement Primary Agent, by which the Plan Administrator must complete certain aspects of the Wind
Down.

         159.152. “Wind-Down Reserve” means a segregated account established by the Plan Administrator
established in accordance with Article VIII.D.Article VIII.C.



                                                         14
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                Desc
                                       Exhibit Page 19 of 65


B.       Rules of Interpretation

          For purposes herein: (1) in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that form or
substantially on those terms and conditions; (3) unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit, whether or not Filed, having been Filed or to be Filed shall mean that document,
schedule, or exhibit as it may thereafter be amended, modified, or supplemented; (4) any reference to an Entity as a
Holder of a Claim or Interest includes that Entity’s successors and assigns; (5) unless otherwise specified, all
references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise specified, all
references herein to exhibits are references to exhibits in the Plan Supplement; (7) unless otherwise specified, the
words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan;
(8) captions and headings to Articles are inserted for convenience of reference only and are not intended to be a part
of or to affect the interpretation of the Plan; (9) unless otherwise specified herein, the rules of construction set forth
in section 102 of the Bankruptcy Code shall apply; (10) any term used in capitalized form herein that is not
otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned
to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be; (11) all references to docket
numbers of documents Filed in the Chapter 11 Cases are references to the docket numbers under the Bankruptcy
Court’s CM/ECF system; (12) all references to statutes, regulations, orders, rules of courts, and the like shall mean
as amended from time to time, and as applicable to the Chapter 11 Cases, unless otherwise stated; (13) any
immaterial effectuating provisions may be interpreted by the Debtors, the Reorganized Debtors, or the Plan
Administrator in such a manner that is consistent with the overall purpose and intent of the Plan, all without further
notice to, or action, order, or approval of, the Bankruptcy Court or any other Entity; and (14) except as otherwise
specifically provided in the Plan to the contrary, references in the Plan to the Debtors or to the Reorganized Debtors
shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context requires.

C.       Computation of Time

         Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next
succeeding Business Day. Any action to be taken on the Effective Date may be taken on or as soon as reasonably
practicable after the Effective Date.

D.       Governing Law

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and
Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of Delaware, without giving effect to
the principles of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan,
any agreements, documents, instruments, or contracts executed or entered into in connection with the Plan (except as
otherwise set forth in those agreements, in which case the governing law of such agreement shall control); provided
that corporate governance matters relating to the Debtors or the Reorganized Debtors, as applicable, shall be
governed by the laws of the state of incorporation or formation of the relevant Debtor or Reorganized Debtor, as
applicable.

E.       Reference to Monetary Figures

         All references in the Plan to monetary figures shall refer to currency of the United States of America,
unless otherwise expressly provided herein.




                                                           15
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 20 of 65


F.       Controlling Document

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan and any document included in the Plan
Supplement, the terms of the relevant provision in the Plan shall control (unless stated otherwise in such document
or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
Confirmation Order shall control.

G.       Nonconsolidated Plan

         Although for purposes of administrative convenience and efficiency the Plan has been filed as a joint plan
for each of the Debtors and presents together Classes of Claims against, and Interests in, the Debtors, the Plan does
not provide for the substantive consolidation of any of the Debtors.

                                           ARTICLE II.
                           ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority Tax
Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests set forth in Article
III hereof.

A.       Administrative Claims and Priority Tax Claims

         Except as otherwise provided in this Article II.A and except with respect to Administrative Claims that are
Professional Fee Claims or subject to 11 U.S.C. § 503(b)(1)(D), requests for payment of Allowed Administrative
Claims must be Filed and served on the Reorganized Debtors pursuant to the procedures specified in the
Confirmation Order and the notice of entry of the Confirmation Order no later than the Administrative Claims Bar
Date. Holders of Administrative Claims that are required to, but do not, File and serve a request for payment of
such Administrative Claims by such date shall be forever barred, estopped, and enjoined from asserting such
Administrative Claims against the Debtors or their property, and such Administrative Claims shall be deemed
discharged as of the Effective Date. Objections to such requests, if any, must be Filed and served on the
Reorganized Debtors and the requesting party by the Claims Objection Bar Date.

          Except with respect to Administrative Claims that are Professional Fee Claims or DIP Claims, and except
to the extent that an Administrative Claim or Priority Tax Claim has already been paid during the Chapter 11 Cases
or a Holder of an Allowed Administrative Claim or Priority Tax Claim and the applicable Debtor(s) agree to less
favorable treatment, each Holder of an Allowed Administrative Claim or Priority Tax,(a) each Holder of an Allowed
Administrative Claim shall receive, in full and final satisfaction, compromise, settlement, and release of and in
exchange for its Claim, its Pro Rata share of the Administrative Claims Reserve and any applicable distributions
according to the priorities set forth in Article VIII.H and I., and (b) each Holder of an Allowed Priority Claim shall
receive, in full and final satisfaction, compromise, settlement, and release of and in exchange for its Claim, its Pro
Rata share of the Priority Claims Reserve. and any applicable distributions according to the priorities set forth in
Section 507 of the Bankruptcy Code as set forth in Article VIII.H and I.

         The failure to object to Confirmation by a Holder of an Allowed Administrative Claim or Priority Tax
Claim shall be deemed to be such Holder’s consent to receive treatment for such Claim that is different from that set
forth in section 1129(a)(9) of the Bankruptcy Code; provided, however, that the Holders of such Claims shall be
deemed to consent to the treatment on account of such Claims as provided herein. Notwithstanding the foregoing,
no request for payment of an Administrative Claim need be Filed with respect to an Administrative Claim Allowed
by Final Order.

         If the Asset Sale Restructuring occurs, anyAny amounts remaining in the Administrative Claims Reserve
and in the Priority Claims Reserve after payment of all Allowed Administrative Claims and all, Allowed Priority
Claims, and amounts reserved for estimated Allowed Administrative and Priority Claims, as applicable, shall




                                                         16
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 21 of 65


promptly be transferred to the General Account and shall be distributed according to the priorityas set forth in
Article VIII.GH and Article VIII.I. without any further action or order of the Bankruptcy Court.

B.       Professional Compensation

         1.       Final Fee Applications and Payment of Professional Fee Claims

         All final requests for payment of Professional Fee Claims incurred during the period from the Petition Date
through the Confirmation Date shall be Filed no later than 45 days after the Effective Date. All such final requests
will be subject to approval by the Bankruptcy Court after notice and a hearing in accordance with the procedures
established by the Bankruptcy Code, Bankruptcy Rules, and prior orders of the Bankruptcy Court, including the
Interim Compensation Order, and once approved by the Bankruptcy Court, shall be promptly paid from the
Professional Fee Escrow Account up to the full Allowed amount. To the extent that funds held in the Professional
Fee Escrow Account are insufficient to satisfy the amount of Professional Fee Claims owing to the Professionals,
such Professionals shall have an Allowed Administrative Claim for any such deficiency, and the Reorganized
Debtors or the Plan Administrator, as applicable, shall pay the full unpaid amount of such Allowed Administrative
Claim in Cash in accordance with the Wind Down Budget.

         2.       Professional Fee Escrow Account

         On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Fee Escrow
Account with Cash equal to the Professional Fee Reserve Amount.; provided that the Professional Fee Escrow
Account shall be funded first from Cash held in the Pre-Carve Out Trigger Notice Reserve (as defined in the
Financing Orders), and second from Cash on hand on the Effective Date. The Professional Fee Escrow Account
shall be maintained in trust solely for the Professionals. Such funds shall not be considered property of the Estates.
The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals by the
Reorganized Debtors as soon as reasonably practicable after such Professional Fee Claims are Allowed. When all
Allowed amounts owing to the Professionals have been paid in full, any amount remaining in the Professional Fee
Escrow Account shall promptly be paid to the Reorganized Debtors without any further action or order of the
Bankruptcy Court. If the Professional Fee Escrow Account is insufficient to fund the full Allowed amounts of
Professional Fee Claims, the remaining unpaid Allowed Professional Fee Claims will be paid by the Reorganized
Debtors.




                                                         17
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 22 of 65


         3.       Professional Fee Reserve Amount

         Professionals shall reasonably estimate their unpaid Professional Fee Claims, and shall deliver such
estimate to the Debtors no later than five days before the Effective Date; provided that such estimate shall not be
deemed to limit the amount of the fees and expenses that are the subject of the Professional’s final request for
payment of Professional Fee Claims. If a Professional does not provide an estimate, the Debtors or Reorganized
Debtors may estimate the unpaid and unbilled fees and expenses of such Professional.

         4.       Post-Confirmation Date Fees and Expenses

          Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors
shall, in the ordinary course of business and without any further notice to, or action, order, or approval of, the
Bankruptcy Court, pay in Cash to the extent of the Wind Down Budget the reasonable and documented legal,
professional, or other fees and expenses incurred by the Professionals. Upon the Confirmation Date, any
requirement that Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy Code in seeking
retention or compensation for services rendered after such date shall terminate, and the Reorganized Debtors or the
Plan Administrator, as applicable, may employ and pay any Professional in the ordinary course of business without
any further notice to, or action, order, or approval of, the Bankruptcy Court.

C.       DIP Claims

         As of the EffectiveConfirmation Date, the DIP Claims shall be Allowed Claims in the full amount
outstanding under the DIP Agreement and Financing Orders, including principal, interest, fees, and expenses.

          Except to the extent that a Holder of an Allowed DIP Claim agrees to a less favorable treatment, in full and
final satisfaction of the Allowed DIP Claims, each Holder of an Allowed DIP Claim: (i) if the Equitization
Restructuring occurs, will either be: (a) indefeasibly repaid in full in Cash on the Effective Date; or (b) with the
consent of such Holder, receive its Pro Rata share of the Exit Facility; or (ii) if the Asset Sale Restructuring occurs,
will be paid all Distribution Proceeds available for distribution under Article VIII.GH hereof until such Allowed DIP
Claims are Repaid in Full.Satisfied. As used in this paragraph, “Repaid in FullSatisfied” shall mean, in each case to
the extent authorized by the Financing Orders: the indefeasible payment in full in Cash of all liquidated DIP Claims;
the cancelation, backing, or cash collateralization of letters of credit under the Credit AgreementsDIP Agreement in
accordance with the terms of the Financing Agreements (as defined in the DIP Agreement); or in the case of any
contingent Obligations (as defined in the DIP Agreement), including any payments that have been provisionally
credited to the Obligations and any continuing obligations (contingent or otherwise) that the Reorganized Debtors
shall have furnished the Credit Agreement Primary Agent with cash collateral or an indemnification from a Person,
and pursuant to terms and conditions, in each case which are satisfactory to the Credit Agreement Primary Agent;
Reorganized Debtors shall have furnished the Credit Agreement Primary Agent with cash collateral in an amount
satisfactory to the Credit Agreement Primary Agent in its discretion to secure payment of liabilities in respect of
matters or circumstances known to Credit Agreement Primary Agent at the time which are reasonably expected to
result in any actual loss, cost, damage or expense (including attorneys’ fees and legal expenses) to the Credit
Agreement Primary Agent or any DIP Lender; and the termination of the Credit Agreement Primary Agent’s and
DIP Lenders’ obligation to extend credit under the Financing Agreements (as defined in the DIP Agreement).



D.       Statutory Fees

          All fees due and payable pursuant to section 1930 of Title 28 of the United States Code before the Effective
Date shall be paid by the Debtors. On and after the Effective Date, to the extent applicable, the Reorganized
Debtors shall pay any and all such fees when due and payable, and shall File with the Bankruptcy Court quarterly
reports in a form reasonably acceptable to the U.S. Trustee. Each Reorganized Debtor shall remain obligated to pay
quarterly fees to the U.S. Trustee until the earliest of the applicable Debtor’s Chapter 11 Case being closed,
dismissed, or converted to a case under chapter 7 of the Bankruptcy Code.




                                                          18
Case 19-80064-TLS               Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                  Desc
                                        Exhibit Page 23 of 65


                                         ARTICLE III.
                    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.         Summary of Classification

          Claims and Interests, except for DIP Claims, Administrative Claims, and Priority Tax Claims, are classified
in the Classes set forth in this Article III. A Claim or Interest is classified in a particular Class only to the extent that
the Claim or Interest qualifies within the description of that Class and is classified in other Classes to the extent that
any portion of the Claim or Interest qualifies within the description of such other Classes. Except as otherwise
provided in this Plan, a Claim or Interest also is classified in a particular Class for the purpose of receiving
distributions pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that Class and has not
been paid, released, or otherwise satisfied before the Effective Date.

           1.      Class Identification

           The classification of Claims and Interests against each Debtor (as applicable) pursuant to the Plan is as
follows:

     Class        Claim or Interest                          Status                       Voting Rights
      1           Other Secured Claims                       Unimpaired                   Presumed to Accept
      2           Other Priority Claims                      Impaired                     Entitled to Vote
      3           Term Loan Secured Claims                   Impaired                     Entitled to Vote
      4           General Unsecured Claims                   Impaired                     Entitled to Vote
      5           Intercompany Claims                        Unimpaired / Impaired        Not Entitled to Vote
      6           Intercompany Interests                     Unimpaired / Impaired        Not Entitled to Vote
      7           Interests in Shopko                        Impaired                     Deemed to Reject
      8           Section 510(b) Claims                      Impaired                     Deemed to Reject

B.         Treatment of Claims and Interests

         Subject to Article VI hereof, each holder of an Allowed Claim or Allowed Interest, as applicable, shall
receive under the Plan the treatment described below in full and final satisfaction, compromise, settlement, release,
and discharge of, and in exchange for, such holder’s Allowed Claim or Allowed Interest, except to the extent
different treatment is agreed to by the Debtors and the holder of such Allowed Claim or Allowed Interest, as
applicable. Unless otherwise indicated, the holder of an Allowed Claim or Allowed Interest, as applicable, shall
receive such treatment on the later of the Effective Date and the date such holder’s Claim or Interest becomes an
Allowed Claim or Allowed Interest or as soon as reasonably practicable thereafter.


           1.      Class 1 – Other Secured Claims

                   a.       Classification: Class 1 consists of Other Secured Claims against any Debtor.

                   b.       Treatment: Each Holder of an Allowed Other Secured Claim will receive, at the Debtors’
                            election: (a) payment in full in Cash, which may come from the Other Secured Claims
                            Reserve; (b) delivery of the collateral securing any such Claim and payment of any
                            interest required under section 506(b) of the Bankruptcy Code; (c) Reinstatement of such
                            Claim; or (d) other treatment rendering such Claim Unimpaired.




                                                             19
Case 19-80064-TLS      Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                               Exhibit Page 24 of 65


           c.       Voting: Class 1 is Unimpaired. Holders of Other Secured Claims are conclusively
                    presumed to have accepted the Plan under section 1126(f) of the Bankruptcy Code and
                    are not entitled to vote to accept or reject the Plan.

     2.    Class 2 – Other Priority Claims

           a.       Classification: Class 2 consists of Other Priority Claims.

           b.       Treatment: Each Holder of an Allowed Other Priority Claim will receive its Pro Rata
                    share of the Priority Claims Reserve. in accordance with the priorities set forth in section
                    507 of the Bankruptcy Code. The failure to object to Confirmation by a Holder of an
                    Allowed Other Priority Claim shall be deemed to be such Holder’s consent to receive
                    treatment for such Claim that is different from that set forth in section 1129(a)(9) of the
                    Bankruptcy Code.

           c.       Voting: Class 2 is Impaired. Holders of Other Priority Claims are entitled to vote to
                    accept or reject the Plan.

     3.    Class 3 – Term Loan Secured Claims

           a.       Classification: Class 3 consists of all Term Loan Secured Claims.

           b.       Treatment: If the Equitization Restructuring occurs, each HolderAs of an Allowed the
                    Confirmation Date, the Term Loan Secured Claims shall be Allowed Claims in the full
                    amount outstanding under the Credit Agreement and Financing Orders, including all
                    principal, interest, fees, and expenses.

                    Each Holder of an Allowed Term Loan Secured Claim willshall receive its Pro Rata share
                    of, in accordance with section 6.4 of the Credit Agreement: (a)(i) Cash equal to the
                    outstanding amount of the Term Loan B Claim; plus (ii) Cash in an amount equal to (x)
                    the amount of Cash on hand as of the Effective Date, less (x) the Minimum Liquidity
                    Threshold and (y) Secured Claim Recovery Amount until the amount of Cash necessary
                    to make distributions to Holders of all Allowed Claims pursuant to Article II hereof
                    (including the funding of the Professional Fee Escrow Account) and Holders of Allowed
                    Other Secured Claims and Holders of Allowed Other Priority Claims pursuant to Article
                    III hereof, provided that the amount set forth in clause (ii) shall not exceed the amount of
                    the Term Loan B-1 Claim;Term Loan Secured Claims are Satisfied (as defined below); or
                    (b) such other amount as may be agreed upon by such Holder of an Allowed Term Loan
                    Secured Claim and the Debtors, its Pro Rata share of the Exit Facility. .

                    If the Asset Sale Restructuring occurs, each Holder of an Allowed Term Loan Secured
                    Claim shall receive its Pro Rata share of the Distribution Proceeds available for
                    distribution to Holders of Allowed Term Loan Secured Claims from time to time as
                    provided in Article VIII.G hereof, until such Allowed Term Loan Secured Claims are
                    paid in full.

                    As used in this paragraph, “Satisfied” shall mean: the indefeasible payment in full in
                    Cash of all liquidated Term Loan Secured Claims in an amount not to exceed the Term
                    Loan Secured Claim Recovery Amount; in the case of any contingent Obligations (as
                    defined in the DIP Agreement), including any payments that have been provisionally
                    credited to the Obligations and any continuing obligations (contingent or otherwise), that
                    the Reorganized Debtors shall have furnished the Credit Agreement Primary Agent with
                    cash collateral or an indemnification from a Person, and pursuant to terms and conditions,
                    in each case which are satisfactory to the Credit Agreement Primary Agent; the
                    Reorganized Debtors shall have furnished the Credit Agreement Primary Agent with cash



                                                  20
Case 19-80064-TLS      Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                               Exhibit Page 25 of 65


                    collateral in an amount satisfactory to the Credit Agreement Primary Agent in its
                    discretion to secure payment of liabilities in respect of matters or circumstances known to
                    Credit Agreement Primary Agent at the time which are expected to result in any actual
                    loss, cost, damage or expense (including attorneys’ fees and legal expenses) to the Credit
                    Agreement Primary Agent or any Term Loan Lender; the Debtors or Reorganized
                    Debtors, as applicable, shall have delivered to the Credit Agreement Primary Agent a
                    payoff letter in form and substance acceptable to the Credit Agreement Primary Agent;
                    and the termination of the Credit Agreement Primary Agent’s and DIP Lenders’
                    obligation to extend credit under the Financing Agreements (as defined in the DIP
                    Agreement).

           b.c.     Voting: Class 3 is Impaired. Holders of Allowed Term Loan Secured Claims are entitled
                    to vote to accept or reject the Plan.

     4.    Class 4 – General Unsecured Claims

           a.       Classification: Class 4 consists of all General Unsecured Claims.

           b.       Treatment: If the Equitization Restructuring occurs, each Holder of an Allowed General
                    Unsecured Claim shall receive its Pro Rata share of, at the election of the Debtors, either
                    (a) 100 percent of the New Shopko Interests, subject to dilution by the Plan Sponsor
                    Investment and the Management Incentive Plan, or (b) its Pro Rata share of the GUC
                    Equitization Reserve in one or more distributions.

                    If the Asset Sale Restructuring occurs, eachEach Holder of a General Unsecured Claim
                    will receive its Pro Rata share of the Distribution Proceeds as provided in Article
                    VIII.GH hereof.

           c.b.     Voting: Class 4 is Impaired. Holders of Allowed General Unsecured Claims are entitled
                    to vote to accept or reject the Plan.

     5.    Class 5 – Intercompany Claims

           a.       Classification: Class 5 consists of all Intercompany Claims.

           b.       Treatment: Each Allowed Intercompany Claim, unless otherwise provided for under the
                    Plan, will either be Reinstated or canceled and released at the option of the Debtors;
                    provided that no distributions shall be made on account of any such Intercompany
                    Claims.

           c.       Voting: Class 5 is either Unimpaired, and the Holders of Allowed Intercompany Claims
                    are conclusively presumed to have accepted the Plan under section 1126(f) of the
                    Bankruptcy Code, or Impaired, and the Holders of Allowed Intercompany Claims are
                    deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code. Holders
                    of Intercompany Claims are not entitled to vote to accept or reject the Plan.

     6.    Class 6 – Intercompany Interests

           a.       Classification: Class 6 consists of all Intercompany Interests.

           b.       Treatment: Each Allowed Intercompany Interest shall be Reinstated for administrative
                    convenience or canceled and released without any distribution on account of such
                    interests at the option of the Debtors.




                                                  21
Case 19-80064-TLS            Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                             Desc
                                     Exhibit Page 26 of 65


                          Voting: Class 6 is either Unimpaired, and the Holders of Allowed Intercompany Interests
                          are conclusively presumed to have accepted the Plan under section 1126(f) of the
                          Bankruptcy Code, or Impaired, and the Holders of Allowed Intercompany Interests are
                          deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code. Holders
                          of Intercompany Interests are not entitled to vote to accept or reject the Plan.

        7.       Class 7 – Interests in Shopko

                 a.       Classification: Class 7 consists of all Interests in Shopko.

                 b.       Treatment: Each Allowed Interest in Shopko shall be canceled, released, and
                          extinguished, and will be of no further force or effect and no Holder of Interests in
                          Shopko shall be entitled to any recovery or distribution under the Plan on account of such
                          Interests.

                 c.       Voting: Class 7 is Impaired. Holders of Interests in Shopko are deemed to have rejected
                          the Plan under section 1126(g) of the Bankruptcy Code and are not entitled to vote to
                          accept or reject the Plan.

        8.       Class 8 – Section 510(b) Claims

                 a.       Classification: Class 8 consists of all Section 510(b) Claims.

                 b.       Treatment: Section 510(b) Claims will be canceled, released, and extinguished as of the
                          Effective Date, and will be of no further force or effect, and each Holder of a Section
                          510(b) Claim will not receive any distribution on account of such Section 510(b) Claim.
                          The Debtors are not aware of any valid Section 510(b) Claims and believe that no such
                          Section 510(b) Claims exist.

                 c.       Voting: Class 8 is Impaired. Holders of Section 510(b) Claims are deemed to have
                          rejected the Plan under section 1126(g) of the Bankruptcy Code and are not entitled to
                          vote to accept or reject the Plan.

C.      Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the
Reorganized Debtors’ rights in respect of any Unimpaired Claim, including all rights in respect of legal and
equitable defenses to or setoffs or recoupments against any such Unimpaired Claim.

D.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by at least one Impaired Class of Claims. The Debtors shall seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class(es) of Claims and Interests. The Debtors
reserve the right to modify the Plan in accordance with Article XII hereof to the extent, if any, that Confirmation
pursuant to section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment
applicable to a Class of Claims to render such Class of Claims Unimpaired to the extent permitted by the
Bankruptcy Code and the Bankruptcy Rules.

E.      Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.



                                                         22
Case 19-80064-TLS                    Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                                  Desc
                                             Exhibit Page 27 of 65


F.        Voting Classes; Presumed Acceptance by Non-Voting Classes

        If a Class of Claims or Interests is eligible to vote and no Holder of Claims or Interests, as applicable, in
such Class votes to accept or reject the Plan, the Plan shall be presumed accepted by such Class.

G.        Subordinated Claims and Interests

         The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and their
respective distributions and treatments under the Plan take into account and conform to the relative priority and
rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles of equitable subordination,
section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors
or Reorganized Debtors, as applicable, reserve the right to re-classify any Allowed Claim or Allowed Interest in
accordance with any contractual, legal, or equitable subordination relating thereto.

                                                 ARTICLE IV.
                                    MEANS FOR IMPLEMENTATION OF THE PLAN2

A.        General Settlement of Claims

          Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
classification, distributions, releases, and other benefits provided under the Plan, on the Effective Date, the
provisions of the Plan shall constitute a good-faith compromise and settlement of the Settled Claims, and of all
Claims, Interests, Causes of Action, and controversies released, settled, compromised, discharged, satisfied, or
otherwise resolved pursuant to the Plan. The Plan shall be deemed a motion to approve the good-faith compromise
and settlement of all such Claims, Interests, Causes of Action, and controversies, including the Settlement, pursuant
to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of such compromise and settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well
as a finding by the Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable, and in the
best interests of the Debtors and their Estates.

B.        Restructuring Transactions

          Before, on, and after the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall take all
actions as may be necessary or appropriate to effectuate the Restructuring Transactions, including: (a) the execution
and delivery of any appropriate agreements or other documents of merger, consolidation, restructuring, conversion,
disposition, transfer, dissolution, or liquidation containing terms that are consistent with the terms of the Plan, and
that satisfy the requirements of applicable law and any other terms to which the applicable Entities may agree;
(b) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and having other
terms for which the applicable parties agree; (c) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable state law; (d) such other
transactions that are required to effectuate the Restructuring Transactions; (e) all transactions necessary to provide
for the purchase of substantially all of the assets of, or Interests in, any of the Debtors by one or more Entities to be
wholly owned by Reorganized Shopko or any other Entity pursuant to the Asset Purchase Agreement, which
purchase may be structured as a taxable transaction for United States federal income tax purposes; and (f) all other
actions that the applicable Entities determine to be necessary or appropriate, including making filings or recordings
that may be required by applicable law.




2    The Special Committee, with the assistance of its counsel and advisors, is currently undertaking an investigation into Estate claims and
     Causes of Action. The Debtors reserve all rights to modify the Plan, including the release provisions of the Plan, and the Debtors reserve all
     rights and claims with respect thereto.




                                                                       23
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 28 of 65


C.       Cancelation of Notes, Instruments, Certificates, and Other Documents

          On the Effective Date, except as otherwise specifically provided for in the Plan: (1) the obligations of any
Debtor under any certificate, share, note, bond, indenture, purchase right, or other instrument or document, directly
or indirectly evidencing or creating any indebtedness or obligation of or ownership interest, equity, or portfolio
interest in the Debtors or any warrants, options, or other securities exercisable or exchangeable for, or convertible
into, debt, equity, ownership, or profits interests in the Debtors giving rise to any Claim or Interest shall be canceled
and deemed surrendered as to the Debtors and shall not have any continuing obligations thereunder; and (2) the
obligations of the Debtors pursuant, relating, or pertaining to any agreements, indentures, certificates of designation,
bylaws, or certificates or articles of incorporation or similar documents governing the shares, certificates, notes,
bonds, indenture, purchase rights, options, warrants, or other instruments or documents evidencing or creating any
indebtedness or obligation of the Debtors shall be fully released, settled, and compromised.

D.       Exemption from Certain Taxes and Fees

          Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant hereto, including
the Asset Sales, or the issuance, transfer or exchange of any security under the Plan shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate
transfer tax, sale or use tax, mortgage recording tax, or other similar tax or governmental assessment, and upon entry
of the Confirmation Order, the appropriate state or local governmental officials or agents shall forgo the collection
of any such tax or governmental assessment and accept for filing and recordation any of the foregoing instruments
or other documents pursuant to such transfers of property without the payment of any such tax, recordation fee, or
governmental assessment.

E.       Surcharge Resolution

        The Debtors or Reorganized Debtors shall file a separate motion for an order of the Bankruptcy Court
approving, pursuant to section 506(c) of the Bankruptcy Code, the Allowed Surcharge.

         Upon entry of the Confirmation Order, (i) no costs or expenses of administration which have been or may
be incurred in the Chapter 11 Cases or any successor shall be charged against the Credit Agreement Primary Agent,
the Term Loan B-1 Agent, or any DIP Lender, their respective claims or the Collateral (as defined in the DIP
Agreement) pursuant to §§ 105 or 506(c) of the Bankruptcy Code or otherwise; and (ii) the Debtors’ Motion for an
Order (I) Authorizing the Debtors to Surcharge Certain Collateral, (II) Allowing the Lenders’ Secured Claim in an
Amount that Accounts for the Surcharge, and (III) Granting Related Relief [Docket No. 656] shall be dismissed with
prejudice, without the need for any further action by the Debtors, Reorganized Debtors, the Plan Administrator or
the Court to effectuate such dismissal. For the avoidance of doubt, the Confirmation Order shall expressly approve
and authorize the foregoing terms, each of which shall become effective and irrevocable immediately upon entry of
the Confirmation Order.

F.       Asset Sales

         On the Effective Date, the Debtors shall consummate the Asset Sales, if any, and, among other things, the
acquired assets, as set forth in the Asset Purchase Agreement, shall be transferred to and vest in the Purchaser free
and clear of all Liens, Claims, charges, or other encumbrances pursuant to the terms of the Asset Purchase
Agreement and Confirmation Order.; provided that, notwithstanding anything to the contrary set forth in the Plan,
Plan Supplement, Confirmation Order or otherwise, the Liens, claims, and rights of the Credit Agreement Primary
Agent and DIP Lenders set forth in the Financing Orders shall continue in full force and effect on and after the
Effective Date until all DIP Claims are paid in full in Cash and all Term Loan Secured Claims are Satisfied or
otherwise satisfied with the consent of the Holders of such Claims. The Purchaser shall be deemed not to be a
successor of the Debtors. On the Effective Date, the Purchaser shall pay to the Debtors the proceeds from the Asset
Sales, as and to the extent provided for in the Asset Purchase Agreements. The Confirmation Order shall:
(a) approve the Asset Purchase Agreement, if any; and (b) authorize the Debtors or Reorganized Debtors, as
applicable, to undertake the transactions contemplated by the Asset Purchase Agreement, if any, including pursuant
to sections 363, 365, 1123(a)(5)(B), and 1123(a)(5)(D) of the Bankruptcy Code.



                                                           24
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 29 of 65


G.       The Equitization Restructuring

         Unless otherwise determined by the Debtors before the Confirmation Hearing in consultation with the
Credit Agreement Primary Agent, the Debtors shall effectuate the Equitization Restructuring. The following
provisions shall govern the Equitization Restructuring.

         1.       Sources of Consideration for Plan of Reorganization Distributions

         The Reorganized Debtors will fund distributions under the Plan with Cash on hand on the Effective Date
and the revenues and proceeds of all assets of the Debtors, including proceeds from all Causes of Action not settled,
released, discharged, enjoined, or exculpated under the Plan or otherwise on or prior to the Effective Date, and the
New Shopko Interests.

         2.       Issuance and Distribution of New Shopko Interests

          On the Effective Date, the Reorganized Debtors shall issue the New Shopko Interests to fund distributions
to certain Holders of Allowed Claims in accordance with Article III of the Plan. The issuance of New Shopko
Interests under the Plan, as well as options, or other equity awards, if any, reserved under the Management Incentive
Plan, is duly authorized without the need for any further corporate action and without any further action by the
Debtors or Reorganized Debtors or the Holders of Claims.

         On the Effective Date, Holders of New Shopko Interests shall be parties to the New Stockholders’
Agreement, in substantially the form included in the Plan Supplement. On the Effective Date, Reorganized Shopko
shall enter into and deliver the New Stockholders’ Agreement to each Entity that is intended to be a party thereto,
and such New Stockholders’ Agreement shall be deemed to be valid, binding, and enforceable in accordance with its
terms, and each Holder of New Shopko Interests shall be bound thereby, in each case without the need for execution
by any party thereto other than Reorganized Shopko.

         3.       Exit Facility

          On the Effective Date, the Reorganized Debtors shall enter into the Exit Facility, if any. Confirmation of
the Plan shall be deemed approval of the Exit Facility and the Exit Facility Documents, and all transactions
contemplated thereby, and all actions to be taken, undertakings to be made, and obligations to be incurred by the
Reorganized Debtors in connection therewith, including the payment of all fees, indemnities, and expenses provided
for therein, and authorization of the Reorganized Debtors to enter into and execute the Exit Facility Documents and
such other documents as may be required to effectuate the Exit Facility.

          On the Effective Date, all of the Liens and security interests to be granted in accordance with the Exit
Facility Documents (i) shall be deemed to be granted, (ii) shall be legal, binding, and enforceable Liens on, and
security interests in, the applicable collateral in accordance with the respective terms of the Exit Facility Documents,
(iii) shall be deemed perfected on the Effective Date, subject only to such Liens and security interests as may be
permitted under the respective Exit Facility Documents, and (iv) shall not be subject to recharacterization or
equitable subordination for any purposes whatsoever and shall not constitute preferential transfers or fraudulent
conveyances under the Bankruptcy Code or any applicable nonbankruptcy law. The Reorganized Debtors and the
Entities granted such Liens and security interests shall be authorized to make all filings and recordings, and to obtain
all governmental approvals and consents necessary to establish and perfect such Liens and security interests under
the provisions of the applicable state, federal, or other law that would be applicable in the absence of the Plan and
the Confirmation Order (it being understood that perfection shall occur automatically by virtue of the entry of the
Confirmation Order (subject solely to the occurrence of the Effective Date) and any such filings, recordings,
approvals, and consents shall not be required), and will thereafter cooperate to make all other filings and recordings
that otherwise would be necessary under applicable law to give notice of such Liens and security interests to third
parties.




                                                          25
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 30 of 65


         4.       Plan Sponsor Investment

         On the Effective Date, the Plan Sponsor shall consummate the Plan Sponsor Investment, if any, in
 exchange for up to 100 percent of the New Shopko Interests, subject to dilution by Management Incentive Plan.
 The Cash received from the Plan Sponsor Investment shall be contributed to the Reorganized Debtors on the
 Effective Date.

         5.       Corporate Existence

          Except as otherwise provided in the Plan, the New Organizational Documents, the New Stockholders’
Agreement, or any agreement, instrument, or other document incorporated in the Plan or the Plan Supplement, on
the Effective Date, each Debtor shall continue to exist after the Effective Date as a separate corporation, limited
liability company, partnership, or other form of entity, as the case may be, with all the powers of a corporation,
limited liability company, partnership, or other form of entity, as the case may be, pursuant to the applicable law in
the jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the respective certificate
of incorporation and bylaws (or other analogous formation documents) in effect before the Effective Date, except to
the extent such certificate of incorporation and bylaws (or other analogous formation documents) are amended by
the Plan or otherwise, and to the extent such documents are amended, such documents are deemed to be amended
pursuant to the Plan and require no further action or approval.

G.       The Asset Sale Restructuring

         6.1.     Vesting of Assets in the Reorganized Debtors

         Except as otherwise provided in the Plan, the Asset Purchase Agreement, or any agreement, instrument, or
other document incorporated herein or therein, or any agreement, instrument, or other document incorporated in the
Plan or the Plan Supplement, in each case to the extent of the Credit Agreement Primary Agent’s consent, on the
Effective Date, all property in each Estate, all Causes of Action, and any property acquired by any of the Debtors,
including interests held by the Debtors in their respective non-Debtor subsidiaries, shall vest in each applicable
Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective
Date, except as otherwise provided in the Plan or the Asset Purchase Agreement, each Reorganized Debtor may
operate its business and may use, acquire, or dispose of property, and compromise or settle any Claims, Interests, or
Causes of Action without supervision or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

         7.1.     Corporate Action

          Upon the Effective Date, or as soon thereafter as is reasonably practicable, all actions contemplated by the
Plan shall be deemed authorized and approved by the Bankruptcy Court in all respects, including, as applicable:
(1) the implementation of the Restructuring Transactions; (2) the selection of the directors and officers for the
Reorganized Debtors; (3) the entry into the Exit Facilities and the incurrence of credit thereunder; (4) the adoption
of the Management Incentive Plan by the Reorganized Shopko Board; (5) the issuance and distribution of the New
Shopko Interests; and (6) all other actions contemplated by the Plan (whether to occur before, on, or after the
Effective Date). Upon the Effective Date, all matters provided for in the Plan involving the corporate structure of
the Reorganized Debtors, and any corporate action required by the Debtors, or the other Reorganized Debtors in
connection with the Plan, shall be deemed to have occurred and shall be in effect, without any requirement of further
action by the security holders, directors, or officers of the Debtors, or the Reorganized Debtors. On or (as
applicable) before the Effective Date, the appropriate officers of the Debtors or the Reorganized Debtors shall be
authorized and (as applicable) directed to issue, execute, and deliver the agreements, documents, securities, and
instruments contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan)
in the name of and on behalf of the Reorganized Debtors, including the Exit Facilities, the New Shopko Interests,
and any and all other agreements, documents, securities, and instruments relating to the foregoing, to the extent not
previously authorized by the Bankruptcy Court. The authorizations and approvals contemplated by this Article IV.G
shall be effective notwithstanding any requirements under non-bankruptcy law.




                                                         26
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 31 of 65


         8.       New Organizational Documents

         On the Effective Date, each of the Reorganized Debtors will file its New Organizational Documents with
the applicable Secretaries of State and/or other applicable authorities in its respective state of incorporation or
formation in accordance with the applicable laws of the respective state of incorporation or formation. The New
Organizational Documents shall be consistent with section 1123(a)(6) of the Bankruptcy Code. Pursuant to section
1123(a)(6) of the Bankruptcy Code, the New Organizational Documents will prohibit the issuance of non-voting
equity securities. After the Effective Date, the Reorganized Debtors may amend and restate their respective New
Organizational Documents and other constituent documents as permitted by the laws of their respective states of
incorporation and their respective New Organizational Documents.

         9.       Directors and Officers of the Reorganized Debtors

          As of the Effective Date, the terms of the current members of the board of directors of the Debtors shall
expire, and the New Boards and new officers of each of the Reorganized Debtors shall be appointed in accordance
with the New Organizational Documents and other constituent documents of each Reorganized Debtor. The
identities of the Reorganized Shopko Board shall be included in the Plan Supplement.

         Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the extent reasonably
practicable, disclose in advance of the Confirmation Hearing the identity and affiliations of any Person proposed to
serve on the New Boards, as well as those Persons that will serve as officers of the Reorganized Debtors. To the
extent any such director or officer is an “insider” under the Bankruptcy Code, the nature of any compensation to be
paid to such director or officer will also be disclosed. Provisions regarding the removal, appointment, and
replacement of members of the New Boards will be disclosed in the New Organizational Documents.

         10.      Effectuating Documents; Further Transactions

          On and after the Effective Date, the Reorganized Debtors, their officers, and the members of the New
Boards are authorized to and may issue, execute, deliver, file, or record such contracts, Securities, instruments,
releases, and other agreements or documents and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan and the Securities issued pursuant to the Plan,
including the New Shopko Interests, and the Exit Facilities, in the name of and on behalf of the Reorganized
Debtors, without the need for any approvals, authorization, or consents.

         11.      Preservation of Causes of Action

          Unless any Cause of Action against an Entity is expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Final Order, in accordance with section 1123(b) of the Bankruptcy Code,
the Reorganized Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any and all
Causes of Action (including all Avoidance Actions), whether arising before or after the Petition Date, including any
actions specifically enumerated in the Plan Supplement, and such rights to commence, prosecute, or settle such
Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date. The Reorganized Debtors
may pursue such Causes of Action, as appropriate, in the Reorganized Debtors’ sole discretion. No Entity may rely
on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of
Action against it as any indication that the Debtors or the Reorganized Debtors will not pursue any and all available
Causes of Action against it. The Debtors or the Reorganized Debtors, as applicable, expressly reserve all rights to
prosecute any and all Causes of Action against any Entity, except as otherwise expressly provided in the Plan.
Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled under the Plan or pursuant to a Bankruptcy Court order, the Debtors or Reorganized
Debtors, as applicable, expressly reserve all Causes of Action for later adjudication, and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence of
the Confirmation or Consummation. In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against any Entity shall vest in the
Reorganized Debtors. The applicable Reorganized Debtor, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the


                                                          27
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 32 of 65


exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action, and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to, or action, order, or approval of, the
Bankruptcy Court.

         12.      Management Incentive Plan

        The Reorganized Shopko Board will be authorized to implement the Management Incentive Plan. The
Management Incentive Plan shall provide for the issuance of options and/or equity based compensation to certain
members of management of Reorganized Shopko. New Shopko Interests representing up to 10 percent of the New
Shopko Interests outstanding as of the Effective Date on a fully-diluted basis shall be reserved for issuance in
connection with the Management Incentive Plan.

         13.      Employee Obligations

         On the Effective Date, the Debtors shall be deemed to have assumed each of the written contracts,
agreements, policies, programs and plans for compensation, bonuses, reimbursement, health care benefits, disability
benefits, deferred compensation benefits, travel benefits, vacation and sick leave benefits, savings, severance
benefits, retirement benefits, welfare benefits, relocation programs, life insurance and accidental death and
dismemberment insurance, including written contracts, agreements, policies, programs, and plans for bonuses and
other incentives or compensation for the Debtors’ current and former employees, directors, officers, and managers,
including executive compensation programs and existing compensation arrangements for the employees of the
Debtors (but excluding any severance agreements with any of Debtors’ former employees).

         14.      Reporting Upon Emergence

         On the Effective Date, none of the New Shopko Interests will be registered under the Securities Act or the
Securities Exchange Act or listed on a national securities exchange, Reorganized Shopko will not be a reporting
company under the Securities Exchange Act, Reorganized Shopko shall not be required to and will not file
Securities Exchange Act reports with the Securities and Exchange Commission or any other entity or party, and
Reorganized Shopko shall not be required to file monthly operating reports with the Bankruptcy Court after the
Effective Date. In order to prevent Reorganized Shopko from becoming subject to the reporting requirements of the
Securities Exchange Act, except in connection with a public offering, a separate agreement or Reorganized
Shopko’s organizational documents may impose certain trading restrictions, and the New Shopko Interests may be
subject to certain transfer and other restrictions designed to maintain Reorganized Shopko as a private, non-
reporting company.

         Notwithstanding the foregoing in this Section 11, from and after the Effective Date, Reorganized Shopko
shall be required to provide (via separate agreement or in its organizational documents) to its shareholders audited
annual and unaudited quarterly financial statements for such periods, with such statements being prepared in
accordance with U.S. GAAP (no SAS 100 review, compliance with any other requirement of Regulation S-X under
the Securities Act or narrative disclosure required to be provided by reporting companies under the Securities
Exchange Act in periodic or other reports (including a Management’s Discussion and Analysis of Financial
Condition and Results of Operations) is required in connection with the delivery of the required financial
statements). Reorganized Debtors may also be required to provide certain financial information to other parties
pursuant to contracts that are in effect on or after the Effective Date.

H.A.     The Asset Sale Restructuring

         If the Asset Sale Restructuring occurs, the following provisions shall govern.

         1.       Vesting of Assets

        Except as otherwise provided in the Plan, the Asset Purchase Agreement, (if any), or any agreement,
instrument, or other document incorporated herein or therein, or any agreement, instrument, or other document



                                                          28
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                             Desc
                                       Exhibit Page 33 of 65


incorporated in the Plan or the Plan Supplement, in each case to the extent of the Credit Agreement Primary Agent’s
consent, on the Effective Date, the assets of the Debtors shall vest in the Reorganized Debtors for the purpose of
liquidating the Estates, free and clear of all Liens, Claims, charges, or other encumbrances; provided that,
aftersubject to funding the Professional Fee Escrow Account, the collateral, or proceeds of sales of such collateral,
of the Reorganized Debtors securing the DIP Claims, Prepetition ABL Claims, and Term Loan Secured Claims shall
remain subject to the liens and claims of the Credit Agreement Primary Agent and Lenders (as defined in the DIP
Agreement) to the same extent as such liens and claims were enforceable against the Debtors and the Debtors’ assets
until such DIP Claims, Prepetition ABL Claims, and Term Loan Secured Claims are RepaidSatisfied as set forth in
Full pursuant to Article II.C and Article III.B. On and after the Effective Date, except as otherwise provided for in
the Plan, the Financing Orders, or the Asset Purchase Agreement, the Debtors and the Reorganized Debtors may
operate their business and use, acquire, or dispose of property in accordance with the Wind-Down Budget, and
compromise or settle any Claims, Interests, or Causes of Action with the prior written consent of the Credit
Agreement Primary Agent. ; provided that the Debtors and the Reorganized Debtors shall not need the consent of
the Credit Agreement Primary Agent following the date on which all DIP Claims and Term Loan Secured Claims
are Satisfied as set forth in Article II.C and Article III.B.

         2.       Sources of Consideration for Plan Distributions

                  The Reorganized Debtors will fund distributions under the Plan with Cash on hand on the
Effective Date, including the Settlement Amount, and the revenues and proceeds of all assets of the Debtors,
including proceeds from all Causes of Action not settled, released, discharged, enjoined, or exculpated under the
Plan or otherwise on or prior to the Effective Date.

         Notwithstanding anything to the contrary in the Plan or in the Asset Purchase Agreements, on the Effective
Date, any Cause of Action not settled, released, discharged, enjoined, or exculpated under the Plan on or prior to the
Effective Date shall vest in the Reorganized Debtors and shall be subject to administration by the Plan Administrator
in consultation with the Credit Agreement Primary Agent.

         Reorganized Debtors

          ; provided that the Plan Administrator shall not need to consult with the Credit Agreement Primary Agent
following the date on which all DIP Claims and Term Loan Secured Claims are Satisfied as set forth in Article II.C
and Article III.B, and provided further that all Avoidance Actions against the Debtors’ vendors and landlords shall
be deemed waived, relinquished, and extinguished on the Settlement Effect Date and such Avoidance Actions shall
not vest in the Reorganized Debtors.




                                                         29
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                Desc
                                       Exhibit Page 34 of 65


         3.       Reorganized Debtors

          On and after the Effective Date, the Reorganized Debtors shall continue in existence for purposes of
(a) winding down the Debtors’ business and affairs as expeditiously as reasonably possible including overseeing the
Store Closing GOB Sales in accordance with the Store Closing Liquidation Agreement as authorized under the Store
Closing GOB Sales Order (as each such term is defined in the DIP Agreement), in accordance with the Wind-Down
Budget and Wind-Down Milestones, (b) resolving Disputed Claims, (c) making distributions on account of Allowed
Claims as provided hereunder, (d) establishing and funding the Distribution Reserve Accounts in accordance with
the Wind-Down Budget, (e) enforcing and prosecuting claims, interests, rights, and privileges under the Causes of
Action on the Retained Causes of Action List in an efficacious manner and only to the extent the benefits of such
enforcement or prosecution are reasonably believed to outweigh the costs associated therewith, (f) filing appropriate
tax returns, (g) complying with its continuing obligations under the Asset Purchase Agreement, if any, and the
Financing Orders (as applicable), and (h) administering the Plan in an efficacious manner. The Reorganized
Debtors shall be deemed to be substituted as the party-in-lieu of the Debtors in all matters, including (i) motions,
contested matters, and adversary proceedings pending in the Bankruptcy Court, Financing Orders (as applicable)
and (iii) all matters pending in any courts, tribunals, forums, or administrative proceedings outside of the
Bankruptcy Court, in each case without the need or requirement for the Plan Administrator to file motions or
substitutions of parties or counsel in each such matter.

         3.4.     Plan Administrator

          The Plan Administrator shall act for the Reorganized Debtors in the same fiduciary capacity as applicable
to a board of managers, directors, and officers, subject to the provisions hereof (and all certificates of formation,
membership agreements, and related documents are deemed amended by the Plan to permit and authorize the same).
On the Effective Date, the authority, power, and incumbency of the persons acting as managers, directors, or sale
director of the Reorganized Debtors shall be deemed to have resigned, solely in their capacities as such, and the Plan
Administrator shall be appointed as the sole manager, sole director, and sole officer of the Reorganized Debtors, and
shall succeed to the powers of the Reorganized Debtors’ managers, directors, and officers. From and after the
Effective Date, the Plan Administrator shall be the sole representative of, and shall act for, the Reorganized Debtors.
The foregoing shall not limit the authority of the Reorganized Debtors or the Plan Administrator, as applicable, to
continue the employment any former manager or officer, including pursuant to any transition services agreement
entered into on or after the Effective Date by and between the Reorganized Debtors and the Purchaser. The Debtors,
after the Confirmation Date, and the Reorganized Debtors, or Plan Administrator after the Effective Date, shall be
permitted to make payments to employees pursuant to employment programs then in effect, and to implement
additional employee programs and make payments thereunder, without any further notice to or action, order, or
approval of the Bankruptcy Court.

         4.5.     Financing Orders

          Subject to the funding of the Professional Fee Escrow Account, notwithstanding anything to the contrary
set forth in the Plan, Plan Supplement, Confirmation Order or otherwise, the Liens, claims, and rights of the Credit
Agreement Primary Agent and DIP Lenders set forth in the Financing Orders shall continue in full force and effect
on and after the Effective Date until all DIP Claims and Term Loan Secured Claims are paid in full in Cash or
otherwise satisfied with the consent of the Holder of such Claim.

         5.6.     Dissolution and Board of the Debtors

          As of the Effective Date, the existing board of directors or managers, as applicable, of the Debtors shall be
dissolved without any further action required on the part of the Debtors or the Debtors’ officers, directors, managers,
shareholders, or members, and any remaining officers, directors, managers, or managing members of any Debtor
shall be dismissed without any further action required on the part of any such Debtor, the equity holders of the
Debtors, the officers, directors, or managers, as applicable, of the Debtors, or the members of any Debtor. Subject
in all respects to the terms of this Plan, the Debtors shall be dissolved as soon as practicable on or after the Effective
Date, but in no event later than the closing of the Chapter 11 Cases.




                                                           30
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 35 of 65


         As of the Effective Date, the Plan Administrator shall act as the sole officer, director, and manager, as
applicable, of the Debtors with respect to its affairs. Subject in all respects to the terms of this Plan, the Plan
Administrator shall have the power and authority to take any action necessary to wind down and dissolve any of the
Debtors, and shall: (a) file a certificate of dissolution for any of the Debtors, together with all other necessary
corporate and company documents, to effect the dissolution of Shopko under the applicable laws of its state of
formation; and (b) complete and file all final or otherwise required federal, state, and local tax returns and shall pay
taxes required to be paid for any of the Debtors, and pursuant to section 505(b) of the Bankruptcy Code, request an
expedited determination of any unpaid tax liability of any of the Debtors or their Estates for any tax incurred during
the administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws.

         The filing by the Plan Administrator of any of the Debtors’ certificate of dissolution shall be authorized and
approved in all respects without further action under applicable law, regulation, order, or rule, including any action
by the stockholders, members, board of directors, or board of managers of Shopko or any of its affiliates.

         6.7.     Release of Liens

          Except as otherwise expressly provided herein, on the Effective Date, all Liens on any property of any
Debtors or the Reorganized Debtors shall automatically terminate, all property subject to such Liens shall be
automatically released, and all guarantees of any Debtors or the Reorganized Debtors shall be automatically
discharged and released; provided, however, that notwithstanding anything to the contrary set forth in this Plan,
subject to the funding of the Professional Fee Escrow Account, until the DIP Claims are Satisfied in accordance with
Article II.C hereof and the Term Loan Secured Claims are Satisfied in accordance with Article III.B.3 hereof, (a) all
Liens of the Credit Agreement Primary Agent and Lenders (as defined in the DIP Agreement) on any property of
any Debtors or the Reorganized Debtors shall remain valid, binding, and in full effect on and after the Effective
Date, (b) all property of the Debtors and Reorganized Debtors shall remain subject to the Liens and claims of the
Credit Agreement Primary Agent and Lenders and shall continue to secure all Obligations (as defined in the DIP
Agreement)), DIP Claims and Term Loan Secured Claims owing to the Credit Agreement Primary Agent and
Lenders, and (c) all guarantees of any Debtors or the Reorganized Debtors in favor of the Credit Agreement Primary
Agent or Lenders shall be reaffirmed and remain in full force and effect.

         7.       Corporate Action

         8.                Corporate Action

          Upon the Effective Date, all actions contemplated under the Plan, regardless of whether taken before, on, or
after the Effective Date, shall be deemed authorized and approved in all respects, including: (a) consummation of
the Asset Sales; and (b) all other actions contemplated under the Plan (whether to occur before, on, or after the
Effective Date). All matters provided for in the Plan or deemed necessary or desirable by the Debtors before, on, or
after the Effective Date involving the corporate structure of the Debtors or the Reorganized Debtors, and any
corporate action required by the Debtors or the Reorganized Debtors in connection with the Plan or corporate
structure of the Debtors or Reorganized Debtors, shall be deemed to have occurred and shall be in effect on the
Effective Date, without any requirement of further action by the security holders, directors, managers, or officers of
the Debtors or the Reorganized Debtors. Before, on, or after the Effective Date, the appropriate officers of the
Debtors or the Reorganized Debtors, as applicable, shall be authorized to issue, execute, and deliver the agreements,
documents, securities, and instruments contemplated under the Plan (or necessary or desirable to effect the
transactions contemplated under the Plan) in the name of and on behalf of the Reorganized Debtors. The
authorizations and approvals contemplated by this Article IV.HG shall be effective notwithstanding any
requirements under non-bankruptcy law.

         9.       Indenture Trustee Fees

         On or as soon as reasonably practicable after the Settlement Effective Date, the Debtors or Reorganized
Debtors (as applicable) shall pay the Indenture Trustee in Cash up to $200,000 of any reasonable and documented
Indenture Trustee Fees incurred by the Indenture Trustee without the need for the Indenture Trustee to file fee
applications with the Bankruptcy Court. The Indenture Trustee shall not be entitled to assert any Claims, including



                                                          31
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 36 of 65


the Indenture Trustee Fees, against the Debtors or Reorganized Debtors in excess of $200,000, and shall waive any
such Claims against the Debtors or Reorganized Debtors.

         8.10.    Effectuating Documents; Further Transactions

          Prior to the Effective Date, the Debtors are, and on and after the Effective Date, the Reorganized Debtors,
the Plan Administrator, and the officers and members thereof are, authorized to and may issue, execute, deliver, file,
or record to the extent not inconsistent with any provision of this Plan such contracts, securities, instruments,
releases, and other agreements or documents and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan, without the need for any approvals,
authorizations, notice, or consents, except for those expressly required pursuant to the Plan.

         9.11.    Preservation of Causes of Action

          Unless any Cause of Action against an Entity is expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Final Order, in accordance with section 1123(b) of the Bankruptcy Code,
the Debtors shall convey to the Plan Administrator all rights to commence, prosecute, or settle, as appropriate, any
and all Causes of Action, whether arising before or after the Petition Date, which shall vest in the Plan Administrator
pursuant to the terms of the Plan. On the Settlement Effective Date, all Avoidance Actions against the Debtors’
vendors and landlords shall be deemed waived, relinquished, and extinguished, and no such Avoidance Action shall
revert to creditors of the Debtors.

           The Plan Administrator, on and after the Effective Date, may enforce all rights to commence, prosecute, or
settle, as appropriate, any and all Causes of Action, (other than Avoidance Actions waived, relinquished, released, or
otherwise extinguished under the Plan), whether arising before or after the Petition Date, and the Plan
Administrator’s rights to commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding
the occurrence of the Effective Date. The Plan Administrator may, in its reasonable business judgment, pursue such
Causes of Action and may retain and compensate professionals in the analysis or pursuit of such Causes of Action to
the extent the Plan Administrator deems appropriate, including on a contingency fee basis. No Entity may rely on
the absence of a specific reference in the Plan or the Disclosure Statement to any Cause of Action against them as
any indication that the Debtors or the Plan Administrator will not pursue any and all available Causes of Action
against them. The Debtors and the Plan Administrator expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided in the Plan; provided that the Debtors, in
consultation with the Plan Administrator after the Effective Date, may prosecute any such Cause of Action against
any party only in connection with their objection to and resolution of any Claim asserted by such party. Unless any
Cause of Action against an Entity is expressly waived, relinquished, exculpated, released, compromised, or settled in
the Plan or a Final Order, the Plan Administrator expressly reserves all Causes of Action for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of the Confirmation or Consummation. The Plan Administrator reserves and shall retain the
foregoing Causes of Action notwithstanding the rejection of any Executory Contract or Unexpired Lease during the
Chapter 11 Cases or pursuant to the Plan. The Plan Administrator shall have the exclusive right, authority, and
discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or
litigate to judgment any such Causes of Action, or to decline to do any of the foregoing, without the consent or
approval of any third party or any further notice to, or action, order, or approval of, the Bankruptcy Court.

         10.12.   Closing the Chapter 11 Cases

         Upon the occurrence of the Effective Date, the Plan Administrator shall be permitted to close all of the
Chapter 11 Cases except for the Chapter 11 Case of Shopko, and all contested matters relating to each of the
Debtors, including objections to Claims, shall be administered and heard in the Chapter 11 Case of Shopko.

          When all Disputed Claims have become Allowed or Disallowed and all remaining Cash has been
distributed in accordance with the Plan, the Plan Administrator shall seek authority from the Bankruptcy Court to
close the Chapter 11 Case of Shopko in accordance with the Bankruptcy Code and the Bankruptcy Rules.



                                                           32
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 37 of 65


                                     ARTICLE V.
                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases

         If the Equitization Restructuring occurs, on the Confirmation Date, except as otherwise provided in the
Plan or otherwise agreed to by the Debtors and the counterparty to an Executory Contract or Unexpired Lease, all
Executory Contracts or Unexpired Leases not previously assumed, assumed and assigned, or rejected in the Chapter
11 Cases, shall be deemed assumed by the Reorganized Debtors, effective as of the Effective Date, in accordance
with the provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, not to be unreasonably
withheld, and regardless of whether such Executory Contract or Unexpired Lease is set forth on the Schedule of
Assumed Executory Contracts and Unexpired Leases, other than: (1) those that are identified on the Schedule of
Rejected Executory Contracts and Unexpired Leases; (2) those that have been previously rejected by a Final Order;
(3) those that are the subject of a motion to reject Executory Contracts or Unexpired Leases that is pending on the
Confirmation Date; or (4) those that are subject to a motion to reject an Executory Contract or Unexpired Lease
pursuant to which the requested effective date of such rejection is after the Effective Date. Except as otherwise
provided in the Plan, the Debtors shall assume, assume and assign, or reject, as the case may be, Executory
Contracts and Unexpired Leases set forth in the applicable Schedules in the Plan Supplement. Entry of the
Confirmation Order shall constitute a Bankruptcy Court order approving the assumptions, assumptions and
assignments, or rejections of such Executory Contracts or Unexpired Leases as set forth in the Plan or the Schedule
of Rejected Executory Contracts and Unexpired Leases, pursuant to sections 365(a) and 1123 of the Bankruptcy
Code, except as otherwise provided in the Plan or the Confirmation Order. Unless otherwise indicated or agreed by
the Debtors and the applicable contract counterparties, assumptions, assumptions and assignments, or rejections of
Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court order but not assigned
to a third party before the Effective Date shall re-vest in and be fully enforceable by the applicable contracting
Reorganized Debtor in accordance with its terms, except as such terms may have been modified by any order of the
Bankruptcy Court authorizing and providing for its assumption under applicable federal law or as otherwise agreed
by the Debtors and the applicable counterparty to the Executory Contract or Unexpired Lease.

         If the Asset Sale Restructuring occurs, onOn the Effective Date, except as otherwise provided herein, each
Executory Contract and Unexpired Lease not previously rejected, assumed, or assumed and assigned, including any
employee benefit plans, severance plans, and other Executory Contracts under which employee obligations arise,
shall be deemed automatically rejected pursuant to sections 365 and 1123 of the Bankruptcy Code, unless such
Executory Contract or Unexpired Lease: (1) is specifically described in the Plan as to be assumed in connection
with confirmation of the Plan, or is specifically scheduled to be assumed or assumed and assigned pursuant to the
Plan or the Plan Supplement; (2) is subject to a pending motion to assume such Unexpired Lease or Executory
Contract as of the Effective Date; (3) is to be assumed by the Debtors or assumed by the Debtors and assigned to
another third party, as applicable, in connection with the any sale transaction; (4) is a contract, instrument, release,
indenture, or other agreement or document entered into in connection with the Plan; or (5) is a D&O Liability
Insurance Policy. Entry of the Confirmation Order by the Bankruptcy Court shall constitute approval of such
assumptions, assignments, and rejections, including the assumption of the Executory Contracts or Unexpired Leases
as provided in the Plan Supplement, pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases

          Proofs of Claims with respect to Claims arising from the rejection of Executory Contracts or Unexpired
Leases, if any, must be Filed with the Bankruptcy Court within the latest to occur of: (1) 30 days after the date of
entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection; (2) 30 days
after the Debtors provide notice of surrender of possession to a landlord of a rejected lease where surrender occurs
after entry of an order approving such rejection; and (3) 30 days after notice of any rejection that occurs after the
Effective Date. Any Holders of Claims arising from the rejection of an Executory Contract or Unexpired
Lease for which Proofs of Claims were not timely Filed shall not (1) be treated as a creditor with respect to
such Claim, (2) be permitted to vote to accept or reject the Plan on account of any Claim arising from such
rejection, or (3) participate in any distribution in the Chapter 11 Cases on account of such Claim, and any
Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the


                                                          33
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 38 of 65


Bankruptcy Court within such time will be automatically Disallowed, forever barred from assertion, and
shall not be enforceable against the Debtors, the Debtors’ Estates, the Reorganized Debtors, or the property
for any of the foregoing without the need for any objection by the Debtors, Reorganized Debtors, or the Plan
Administrator, as applicable, or further notice to, or action, order, or approval of, the Bankruptcy Court or
any other Entity, and any Claim arising out of the rejection of the Executory Contract or Unexpired Lease
shall be deemed fully compromised, settled, and released, notwithstanding anything in the Schedules or a
Proof of Claim to the contrary. Claims arising from the rejection of the Debtors’ Executory Contracts or
Unexpired Leases shall be classified as General Unsecured Claims and shall be treated in accordance with Article III
of the Plan.

         If an Equitization Restructuring occurs, counterparties to Executory Contracts or Unexpired Leases listed
on the Schedule of Rejected Executory Contracts and Unexpired Leases shall be served with a notice of rejection of
Executory Contracts and Unexpired Leases substantially in the form approved by the Bankruptcy Court, pursuant to
the Bankruptcy Court order approving the Disclosure Statement, as soon as reasonably practicable following entry
of the Bankruptcy Court order approving the Disclosure Statement.

C.       Cure of Defaults for Assumed, or Assumed and Assigned, Executory Contracts and Unexpired Leases

         Any monetary defaults under an Executory Contract or Unexpired Lease to be assumed, or assumed and
assigned, shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the Cure Claim, as
reflected on the Cure Notice or as otherwise agreed or determined by a Final Order of the Bankruptcy Court, in Cash
on the Effective Date or as soon as reasonably practicable thereafter, subject to the limitations described below, or
on such other terms as the parties to such Executory Contract or Unexpired Leases may otherwise agree. In the
event of a dispute regarding: (1) the amount of any Cure Claim; (2) the ability of the Reorganized Debtors, the
Purchaser, or any assignee, as applicable, to provide “adequate assurance of future performance” (with the meaning
of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed or assumed
and assigned; or (3) any other matter pertaining to assumption or the assumption and assignment, the Cure Claims
shall be made following the entry of a Final Order resolving the dispute and approving the assumption or the
assumption and assignment. Notwithstanding the foregoing, nothing herein shall prevent the Reorganized Debtors
from settling any Cure Claim without further notice to or action, order, or approval of the Bankruptcy Court.

         Unless otherwise provided by an order of the Bankruptcy Court or in the Asset Purchase Agreement, at
least seven days before the Voting Deadline, the Debtors shall distribute, or cause to be distributed, Cure Notices to
the applicable third parties. Any objection by a counterparty to an Executory Contract or Unexpired Lease to
the proposed assumption, assumption and assignment, or related Cure Claim must be Filed by the
Cure/Assumption Objection Deadline. Any counterparty to an Executory Contract or Unexpired Lease that fails
to object timely to the proposed assumption, assumption and assignment, or Cure Notice will be deemed to have
assented to such assumption or assumption and assignment, and Cure Claim. To the extent that the Debtors seek to
assume and assign an Executory Contract or Unexpired Lease pursuant to the Plan, the Debtors will identify the
assignee in the applicable Cure Notice and/or Schedule and provide “adequate assurance of future performance” for
such assignee (within the meaning of section 365 of the Bankruptcy Code) under the applicable Executory Contract
or Unexpired Lease to be assumed and assigned.

          Assumption or assumption and assignment of any Executory Contract or Unexpired Lease pursuant to the
Plan or otherwise, and the payment of the Cure Claim, shall result in the full release and satisfaction of any Claims
or defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy-related defaults, arising under any assumed Executory Contract
or Unexpired Lease at any time before the date that the Debtors assume or assume and assign such Executory
Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to an Executory Contract or Unexpired Lease
that has been assumed or assumed and assigned shall be deemed Disallowed and expunged, without further notice
to, or action, order, or approval of, the Bankruptcy Court.

D.       Indemnification Obligations

        All indemnification obligations in place as of the Effective Date (whether in the by-laws, certificates of
incorporation or formation, limited liability company agreements, other organizational or formation documents,


                                                         34
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 39 of 65


board resolutions, indemnification agreements, employment contracts, or otherwise) for the current and former
directors, officers, managers, employees, attorneys, accountants, investment bankers, and other professionals of the
Debtors, as applicable, shall be assumed and remain in full force and effect after the Effective Date, and shall not be
modified, reduced, discharged, impaired, or otherwise affected in any way, and shall survive Unimpaired and
unaffected, irrespective of when such obligation arose. All indemnification obligations of the Debtors arising under
or pursuant to the Credit Agreement, DIP Agreement, or any other of the Financing Agreements (as defined in the
DIP Agreement) in place as of the Effective Date shall be assumed and remain in full force and effect after the
Effective Date, and shall not be modified, reduced, discharged, impaired, or otherwise affected in any way, and shall
survive Unimpaired and unaffected, irrespective of when such obligation arose.

E.       Director and Officer Liability Insurance

         To the extent that the D&O Liability Insurance Policies are considered to be Executory Contracts,
notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, the Debtors shall be deemed
to have assumed all D&O Liability Insurance Policies with respect to the Debtors’ directors, managers, officers, and
employees serving on or before the Petition Date pursuant to section 365(a) of the Bankruptcy Code, and coverage
for defense and indemnity under any of the D&O Liability Insurance Policies shall remain available to all
individuals within the definition of “Insured” in any of the D&O Liability Insurance Policies. Entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of the Debtors’ foregoing assumption of each of
the unexpired D&O Liability Insurance Policies. Notwithstanding anything to the contrary contained herein,
Confirmation of the Plan shall not discharge, impair, or otherwise modify any indemnity obligations assumed by the
foregoing assumption of the D&O Liability Insurance Policies, and each such indemnity obligation will be deemed
and treated as an Executory Contract that has been assumed by the Debtors under the Plan as to which no Proof of
Claim need be Filed.

F.       Run-Out Claims

        No later than five (5) business days prior to the earlier of (i) the Plan objection deadline, and (ii) the Voting
Deadline, the Debtors shall provide Cigna Health and Life Insurance Company with written notice of its decision as
to whether or not the Debtors propose to assume or reject the ASO Agreement under the Plan. Such decision shall
be revocable only with the consent of Cigna Health and Life Insurance Company, provided such consent cannot be
unreasonably withheld.

          If the Debtors propose to reject the ASO Agreement, such notice shall include the Debtors’ decision as to
whether: (i) the payment of Run-Out Claims prior to the effective date of rejection of the ASO Agreement will
continue to be funded by the Debtors or a successor thereto during the twelve (12) month period following such
rejection, and the source of such funding; or (ii) the payment of Run-Out Claims will not be funded, in which case
such notice shall include the name and contact information of a representative of the Debtors or their successor to
whom Cigna Health and Life Insurance Company can direct inquiries from former employees whose healthcare
claims will not be paid. Such decision shall be revocable only with the consent of Cigna Health and Life Insurance
Company, provided such consent cannot be unreasonably withheld.

          Pursuant to the Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other
Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs, and (II) Granting
Related Relief [Docket No. 98] and corresponding motion [Docket No. 23], the Debtors are authorized to pay all
prepetition and postpetition obligations on account of the Employee Compensation and Benefits Programs (as
defined in such motion) in the ordinary course of business and continue to administer the Employee Compensation
and Benefits Programs, including payment of prepetition obligations related thereto. Such Employee Compensation
and Benefits Programs included health insurance programs and medical plans such as the ASO Agreement. Thus,
until the Effective Date the Debtors have the authority to pay such Run-Out Claims. To the extent there are Run-Out
Claims that were incurred before the Petition Date but have not yet been paid, such claimants may submit a Proof of
Claim. To the extent a Run-Out Claim was incurred from the Petition Date to the Effective Date but has not yet been
paid, claimants may submit a request for payment of an Administrative Claim.




                                                           35
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 40 of 65


G.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

          Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall
include all modifications, amendments, supplements, restatements, or other agreements that in any manner affect
such Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or
repudiated under the Plan.

        Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any
Claims that may arise in connection therewith.

H.       Reservation of Rights

         Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Schedule of
Rejected Executory Contracts and Unexpired Leases or the Schedule of Assumed Executory Contracts and
Unexpired Leases, nor anything contained in the Plan, shall constitute an admission by the Debtors that any such
contract or lease is in fact an Executory Contract or Unexpired Lease or that any Debtor or Reorganized Debtor has
any liability thereunder.

I.       Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with
respect to any request to extend the deadline for assuming or rejecting any Unexpired Leases pursuant to section
365(d)(4) of the Bankruptcy Code.

                                             ARTICLE VI.
                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Timing and Calculation of Amounts to Be Distributed

           Unless otherwise provided in the Plan, on the Effective Date or as soon as reasonably practicable thereafter
(or, if a Claim is not an Allowed Claim on the Effective Date, on the date that such Claim becomes Allowed or as
soon as reasonably practicable thereafter), each Holder of an Allowed Claim or Allowed Interest (or such Holder’s
affiliate) shall receive the full amount of the distributions that the Plan provides for Allowed Claims and Interests in
each applicable Class. In the event that any payment or act under the Plan is required to be made or performed on a
date that is not a Business Day, then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed as of the required date. If and to
the extent that there are Disputed Claims, distributions on account of any such Disputed Claims shall be made
pursuant to the provisions set forth in Article VIIIX of the Plan. Except as otherwise provided in the Plan, Holders
of Claims shall not be entitled to interest, dividends, or accruals on the distributions provided for in the Plan,
regardless of whether such distributions are delivered on or at any time after the Effective Date.

B.       Disbursing Agent

         Distributions under the Plan shall be made by the Disbursing Agent. The Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its duties unless otherwise ordered by
the Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered, all costs and
expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.




                                                          36
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 41 of 65


C.       Rights and Powers of Disbursing Agent

         1.       Powers of the Disbursing Agent

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under the Plan; (b) make all distributions
contemplated hereby; (c) employ professionals to represent it with respect to its responsibilities subject to the Wind-
Down Budget (as applicable); and (d) exercise such other powers as may be vested in the Disbursing Agent by order
of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be necessary and proper to
implement the provisions hereof.

         2.       Expenses Incurred On or After the Effective Date

        Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and out-of-pocket
expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes) and any reasonable
compensation and out of pocket expense reimbursement claims (including reasonable attorney fees and expenses)
made by the Disbursing Agent shall be paid in Cash by the Reorganized Debtors to the extent such fees and
expenses are set forth in the Wind-Down Budget.( (as applicable).

D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions

         1.       Record Date for Distribution.

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record holders listed on the Claims
Register as of the close of business on the Distribution Record Date.

         2.       Delivery of Distributions

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims, except as otherwise
provided in this Article VI, or Interests shall be made to Holders of record as of the Distribution Record Date by the
Disbursing Agent: (a) to the signatory set forth on any of the Proof of Claim Filed by such Holder or other
representative identified therein (or at the last known addresses of such Holder if no Proof of Claim is Filed or if the
Debtors have been notified in writing of a change of address); (b) at the addresses set forth in any written notices of
address changes delivered to the Disbursing Agent after the date of any related Proof of Claim; (c) at the addresses
reflected in the Schedules if no Proof of Claim has been Filed and the Reorganized Debtors have not received a
written notice of a change of address; or (d) on any counsel that has appeared in the Chapter 11 Cases on such
Holder’s behalf. Subject to this Article VI, distributions under the Plan on account of Allowed Claims shall not be
subject to levy, garnishment, attachment, or like legal process, so that each Holder of an Allowed Claim shall have
and receive the benefit of the distributions in the manner set forth in the Plan. The Debtors, the Disbursing Agent,
the Reorganized Debtors, or the Plan Administrator, as applicable, shall not incur any liability whatsoever on
account of any distributions under the Plan except for gross negligence or willful misconduct.

         3.       No Fractional Distributions

         No fractional shares of New Shopko Interests shall be distributed, and no Cash shall be distributed in lieu
of such fractional shares. When any distribution pursuant to the Plan on account of an Allowed Claim would
otherwise result in the issuance of a number of shares of New Shopko Interests that is not a whole number, the
actual distribution of shares of New Shopko Interests shall be rounded as follows: (a) fractions of one-half or
greater shall be rounded to the next higher whole number and (b) fractions of less than one-half shall be rounded to
the next lower whole number with no further payment therefore. The total number of authorized shares of New
Shopko Interests to be distributed pursuant to the Plan shall be adjusted as necessary to account for the foregoing
rounding.




                                                          37
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                Desc
                                       Exhibit Page 42 of 65


         4.3.     Minimum Distributions

         Holders of Allowed Claims entitled to distributions of $100 (whether Cash or otherwise) or less shall not
receive distributions, and each such Claim shall be discharged pursuant to Article VIII and its Holder is forever
barred pursuant to Article VIII from asserting that Claim against the Debtors, the Reorganized Debtors or the Plan
Administrator, as applicable, or their property.

         5.4.     Undeliverable Distributions and Unclaimed Property

         In the event that any distribution to any Holder is returned as undeliverable, no distribution to such Holder
shall be made unless and until the Disbursing Agent has determined the then-current address of such Holder, at
which time such distribution shall be made to such Holder without interest; provided that such distributions shall be
deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of six months from the
Effective Date. After such date, all unclaimed property or interests in property shall revert to the applicable
Reorganized Debtor, without need for a further order by the Bankruptcy Court (notwithstanding any applicable
federal or state escheat, abandoned, or unclaimed property laws to the contrary), and the Claim of any Holder to
such property or Interest in property shall be discharged and forever barred.

E.       Manner of Payment.

        Unless otherwise set forth herein, all distributions of Cash and the New Shopko Interests, as applicable, to
the Holders of Allowed Claims under the Plan shall be made by the Disbursing Agent. At the option of the
Disbursing Agent, any Cash payment to be made under the Plan may be made by check or wire transfer or as
otherwise required or provided in applicable agreements.

F.       Registration or Private Placement Exemption

         If a Equitization Restructuring occurs, the New Shopko Interests are or may be “securities,” as defined in
Section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code, and applicable state securities laws.

          Pursuant to section 1145 of the Bankruptcy Code, the issuances of the New Shopko Interests as
contemplated by the Plan are exempt from, among other things, the registration requirements of Section 5 of the
Securities Act and any other applicable U.S. state or local law requiring registration prior to the offering, issuance,
distribution, or sale of Securities. The New Shopko Interests (a) are not “restricted securities” as defined in Rule
144(a)(3) under the Securities Act, and (b) are freely tradable and transferable by any initial recipient thereof that (i)
is not an “affiliate” of Reorganized Shopko as defined in Rule 144(a)(1) under the Securities Act, (ii) has not been
such an “affiliate” within 90 days of such transfer, and (iii) is not an entity that is an “underwriter” as defined in
subsection (b) of Section 1145 of Title 11 of the United States Code.

          Should the Reorganized Debtors elect on or after the Effective Date to reflect any ownership of the New
Shopko Interests through the facilities of DTC, the Reorganized Debtors need not provide any further evidence other
than the Plan or the Confirmation Order with respect to the treatment of the New Shopko Interests or under
applicable securities laws. DTC shall be required to accept and conclusively rely upon the Plan and Confirmation
Order in lieu of a legal opinion regarding whether the New Shopko Interests issued under the Plan are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and depository services.

          Notwithstanding anything to the contrary in the Plan, no entity (including DTC) may require a legal
opinion regarding the validity of any transaction contemplated by the Plan, including whether the New Shopko
Interests issued under the Plan are exempt from registration and/or eligible for DTC book entry delivery, settlement,
and depository services.

G.F.     Tax Issues and Compliance with Tax Requirements

         In connection with the Plan, to the extent applicable, the Reorganized Debtors or the Plan Administrator, as
applicable, shall comply with all tax withholding and reporting requirements imposed on them by any Governmental



                                                           38
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                      Exhibit Page 43 of 65


Unit, and all distributions pursuant to the Plan shall be subject to such withholding and reporting requirements.
Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors or the Plan Administrator, as
applicable, shall be authorized to take all actions necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of the distribution to be made under the Plan to generate
sufficient funds to pay applicable withholding taxes, withholding distributions pending receipt of information
necessary to facilitate such distributions, or establishing any other mechanisms they believe are reasonable and
appropriate. The Reorganized Debtors or the Plan Administrator, as applicable, reserve the right to allocate all
distributions made under the Plan in compliance with applicable wage garnishments, alimony, child support, and
other spousal awards, liens, and encumbrances.

H.G.     Allocations

         Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims
(as determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal
amount of the Claims, to any portion of such Claims for accrued but unpaid interest as Allowed herein.

I.H.     No Postpetition Interest on Claims

         Unless otherwise specifically provided for in an order of the Bankruptcy Court, the Plan, or the
Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on
any Claims and no Holder of a Claim shall be entitled to interest accruing on or after the Petition Date on any such
Claim; provided that interest may accrue on the Prepetition ABL Claims, the DIP Claims and Term Loan B
ClaimSecured Claims in accordance with the terms of the DIP Agreement and Financing Orders until paid in full in
Cash or otherwise satisfied with the consent of the Holder of such Claim.

J.I.     Setoffs and Recoupment

         The Debtors or the Reorganized Debtors, as applicable, may, but shall not be required to, set off against or
recoup any payments or distributions to be made pursuant to the Plan in respect of any Claims of any nature
whatsoever that the Debtors or the Reorganized Debtors may have against the claimant, but neither the failure to do
so nor the allowance of any Claim hereunder shall constitute a waiver or release by the Debtors, the Reorganized
Debtors, or their successors of any such Claim it may have against the Holder of such Claim.

K.J.     Claims Paid or Payable by Third Parties

         1.       Claims Paid by Third Parties

          To the extent that the Holder of an Allowed Claim receives payment in full on account of such Claim from
a party that is not a Debtor or Reorganized Debtor, such Claim shall be Disallowed without an objection having to
be Filed and without any further notice to, or action, order, or approval of, the Bankruptcy Court. To the extent a
Holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a
Debtor or Reorganized Debtors on account of such Claim, such Holder shall, within 14 days of receipt thereof, repay
or return the distribution to the applicable Debtor or Reorganized Debtor, to the extent the Holder’s total recovery on
account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of
any such distribution under the Plan. The failure of such Holder to timely repay or return such distribution shall
result in the Holder owing the applicable Debtor annualized interest at the Federal Judgment Rate on such amount
owed for each Business Day after the 14-day grace period specified above until the amount is repaid.

         2.       Claims Payable by Third Parties

          No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with
respect to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or
in part a Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such




                                                          39
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 44 of 65


insurers’ agreement, the applicable portion of such Claim may be expunged without a Claims objection having to be
Filed and without any further notice to, or action, order, or approval of, the Bankruptcy Court.

         3.       Applicability of Insurance Policies

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in
accordance with the provisions of any applicable insurance policy. Notwithstanding anything herein to the contrary,
nothing shall constitute or be deemed a release, settlement, satisfaction, compromise, or waiver of any Cause of
Action that the Debtors or any other Entity may hold against any other Entity, including insurers under any policies
of insurance or applicable indemnity, nor shall anything contained herein constitute or be deemed a waiver by such
insurers of any defenses, including coverage defenses, held by such insurers.

                                               ARTICLE VII.
                                         THE PLAN ADMINISTRATOR

        The following provisions shall apply only if an Asset Sale Restructuring occurs and a Plan Administrator is
appointed.

A.       The Plan Administrator

           The powers of the Plan Administrator shall include any and all powers and authority to implement the Plan
and to administer and distribute the Distribution Reserve Accounts and wind down the business and affairs of the
Debtors and the Reorganized Debtors, including: (1) liquidating, receiving, holding, investing, supervising, and
protecting the assets of the Reorganized Debtor in accordance with the Wind-Down Milestones and Wind-Down
Budget;, Wind-Down Budget, including overseeing the Store Closing GOB Sales in accordance with the Store
Closing Liquidation Agreement and Store Closing GOB Sales Order (as each such term is defined in the DIP
Agreement); (2) taking all steps to execute all instruments and documents necessary to effectuate the distributions to
be made under the Plan from the Distribution Reserve Accounts in accordance with the Wind-Down Budget; (3)
making distributions from the Distribution Reserve Accounts as contemplated under the Plan; (4) establishing and
maintaining bank accounts in the name of the Reorganized Debtors; (5) subject to the terms set forth herein,
employing, retaining, terminating, or replacing professionals to represent it with respect to its responsibilities or
otherwise effectuating the Plan to the extent necessary; (6) paying all reasonable fees, expenses, debts, charges, and
liabilities of the Reorganized Debtors; (7) administering and paying taxes of the Reorganized Debtors, including
filing tax returns; (8) representing the interests of the Reorganized Debtors or the Estates before any taxing authority
in all matters, including any action, suit, proceeding, or audit; and (9) exercising such other powers as may be vested
in it pursuant to order of the Bankruptcy Court or pursuant to the Plan, or as it reasonably deems to be necessary and
proper to carry out the provisions of the Plan, in each case of the forgoing clauses (1-9) strictly in accordance with
the Wind-Down Milestones and Wind-Down Budget. The Plan Administrator shall provide the Credit Agreement
Primary Agent with all non-privileged budgets, records, projections, financial information, reports and other
information that the Credit Agreement Primary Agent (or its consultants and advisors) may reasonably request.

         The Plan Administrator may resign at any time upon 30 days’ written notice delivered to the Bankruptcy
Court; provided that such resignation shall only become effective upon the appointment of a permanent or interim
successor Plan Administrator (which shall be acceptable to the Credit Agreement Primary Agent). Upon its
appointment, the successor Plan Administrator, without any further act, shall become fully vested with all of the
rights, powers, duties, and obligations of its predecessor and all responsibilities of the predecessor Plan
Administrator relating to the Reorganized Debtors shall be terminated.

         1.       Plan Administrator Rights and Powers

         The Plan Administrator shall retain and have all the rights, powers, and duties necessary to carry out his or
her responsibilities under this Plan in accordance with the Wind-Down Milestones and Wind-Down Budget, and as
otherwise provided in the Confirmation Order. The Plan Administrator shall be the exclusive trustee of the assets of
the Reorganized Debtors for the purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the
representative of the Estates appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code.



                                                          40
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 45 of 65


         2.       Wind-Down Budget

         The Debtors shall include in the Plan Supplement, in form and substance satisfactory to Credit Agreement
Primary Agent, a 13-week statement of cash receipts and disbursements (which shall include the funding of the
Distribution Reserve Accounts, as applicable, and the Professional Fee Escrow Account) and amount of Term Loan
Secured Claims outstanding for the consecutive 13 weeks immediately following the Effective Date, setting forth on
a weekly basis, the anticipated uses of the Distribution Proceeds (the “Wind-Down Budget”, as may be updated,
amended or modified from time to time with the written consent of the Credit Agreement Primary Agent). The
Wind-Down Budget shall be filed with the Plan Supplement, ; provided that the Wind-Down Budget and Wind-
Down Milestones shall describe the rightsbe of no further force and remedies ofeffect upon the Credit Agreement
Primary Agent ifDIP Claims and the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, fail to
complyTerm Loan Secured Claims being Satisfied in in accordance with the Wind-Down Budget in any material
aspect.Article II.C and Article III.B.3 hereof.

         3.       Retention of Professionals

                   a.       The Plan Administrator shall have the right, subject to the Wind-Down Budget, to retain
the services of attorneys, accountants, and other professionals that, in the discretion of the Plan Administrator, are
necessary to assist the Plan Administrator in the performance of his or her duties. The reasonable fees and expenses
of such professionals shall be paid by the Reorganized Debtors from the Wind-Down Reserve upon the monthly
submission of statements to the Plan Administrator to the extent set forth in the Wind-Down Budget. The payment
of the reasonable fees and expenses of the Plan Administrator’s retained professionals shall be made in the ordinary
course of business from the Wind-Down Reserve and shall not be subject to the approval of the Bankruptcy Court.

                   b.       Until all Term Loan Secured Claims are paid or otherwise satisfied in full, the Credit
Agreement Primary Agent shall have the right to retain the services of attorneys, accountants, and other
professionals that, in the discretion of the Credit Agreement Primary Agent, are necessary or desirable to assist the
Credit Agreement Primary Agent. The fees and expenses of such professionals shall be paid by the Reorganized
Debtors from the Distribution Proceeds within five business days of submission of statements to the Plan
Administrator. The payment of the reasonable fees and expenses of the Credit Agreement Primary Agent’s retained
professionals shall be made in the ordinary course of business from the Distribution Proceeds and shall not be
subject to the approval of the Bankruptcy Court.

         4.       Compensation of the Plan Administrator

         The Plan Administrator’s compensation, on a post-Effective Date basis, shall be as described in the Plan
Supplement and paid out of the Wind-Down Reserve. Except as otherwise ordered by the Bankruptcy Court, the
fees and expenses incurred by the Plan Administrator on or after the Effective Date (including taxes) and any
reasonable compensation and expense reimbursement Claims (including attorney fees and expenses) made by the
Plan Administrator in connection with such Plan Administrator’s duties shall be paid without any further notice to,
or action, order, or approval of, the Bankruptcy Court in Cash from the Wind-Down Reserve if such amounts relate
to any actions taken hereunder.

         5.       Plan Administrator Expenses

         All costs, expenses, and obligations incurred by the Plan Administrator in administering this Plan, the
Reorganized Debtors, or in any manner connected, incidental, or related thereto, in effecting distributions from the
Reorganized Debtors thereunder (including the reimbursement of reasonable expenses) shall be incurred and paid in
accordance with the Wind-Down Budget. Such costs, expenses, and obligations shall be paid from the Wind-Down
Reserve.

         The Debtors and the Plan Administrator, as applicable, shall not be required to give any bond or surety or
other security for the performance of its duties unless otherwise ordered by the Bankruptcy Court. However, in the
event that the Plan Administrator is so ordered after the Effective Date, all costs and expenses of procuring any such
bond or surety shall be paid for with Cash from the Wind-Down Reserve.



                                                         41
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                      Exhibit Page 46 of 65


B.       Wind Down

        On and after the Effective Date, the Plan Administrator will be authorized and directed to implement the
Plan and any applicable orders of the Bankruptcy Court in accordance with the Wind-Down Milestones and Wind-
Down Budget, and the Plan Administrator shall have the power and authority to take any action necessary to wind
down and dissolve the Debtors’ Estates in accordance with the Wind-Down Milestones and Wind-Down Budget.

         As soon as practicable after the Effective Date, the Plan Administrator shall: (1) cause the Debtors and the
Reorganized Debtors, as applicable, to comply with, and abide by, the terms of the Asset Purchase Agreement and
any other documents contemplated thereby; (2) to the extent applicable, file a certificate of dissolution or equivalent
document, together with all other necessary corporate and company documents, to effect the dissolution of the
Debtors under the applicable laws of their state of incorporation or formation (as applicable); and (3) take such other
actions in accordance with the Wind-Down Milestones and Wind-Down Budget as the Plan Administrator may
determine to be necessary or desirable to carry out the purposes of the Plan. Any certificate of dissolution or
equivalent document may be executed by the Plan Administrator without need for any action or approval by the
shareholders or board of directors or managers of any Debtor. From and after the Effective Date, except with
respect to the Reorganized Debtors as set forth herein, the Debtors (1) for all purposes shall be deemed to have
withdrawn their business operations from any state in which the Debtors were previously conducting, or are
registered or licensed to conduct, their business operations, and shall not be required to file any document, pay any
sum, or take any other action in order to effectuate such withdrawal, (2) shall be deemed to have canceled pursuant
to this Plan all Interests, and (3) shall not be liable in any manner to any taxing authority for franchise, business,
license, or similar taxes accruing on or after the Effective Date. Notwithstanding the Debtors’ dissolution, the
Debtors shall be deemed to remain intact solely with respect to the preparation, filing, review, and resolution of
applications for Professional Fee Claims.

         The filing of the final monthly report (for the month in which the Effective Date occurs) and all subsequent
quarterly reports shall be the responsibility of the Plan Administrator.

          Notwithstanding anything to the contrary set forth in this Plan, the Plan Supplement, the Disclosure
Statement or otherwise, at all times on and after the EffectiveConfirmation Date through the date on which the Term
Loan Secured Claims are paidSatisfied in full in Cash or otherwise satisfiedaccordance with the consent of the
Holder of such ClaimArticle III.B.3 hereof, (i) the Debtors, the Reorganized Debtors, and the Plan Administrator
shall maintain the cash management system of the Debtors (including all deposit accounts, as in effect immediately
prior to the EffectiveConfirmation Date, in all respects unless otherwise agreed in writing by the Credit Agreement
Primary Agent); and (ii) assume, ratify, and reaffirm all agreements (including all deposit account control
agreements) related to the deposit accounts of the Debtors, Reorganized Debtors, and Plan Administrator.

C.       Exculpation, Indemnification, Insurance and Liability Limitation

         The Plan Administrator and all professionals retained by the Plan Administrator, each in their capacities as
such, shall be deemed exculpated and indemnified, except for fraud, willful misconduct, or gross negligence, in all
respects by the Reorganized Debtors. The Plan Administrator may obtain, at the expense of the Reorganized
Debtors and with funds from the Wind-Down Reserve, commercially reasonable liability or other appropriate
insurance with respect to the indemnification obligations of the Reorganized Debtors. The Plan Administrator may
rely upon written information previously generated by the Debtors.

         Notwithstanding anything to the contrary contained herein, the Plan Administrator in its capacity as such,
shall have no liability whatsoever to any party for the liabilities and/or obligations, however created, whether direct
or indirect, in tort, contract, or otherwise, of the Debtors.

D.       Tax Returns

          After the Effective Date, the Plan Administrator shall complete and file all final or otherwise required
federal, state, and local tax returns for each of the Debtors, and, pursuant to section 505(b) of the Bankruptcy Code,




                                                          42
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                            Desc
                                       Exhibit Page 47 of 65


may request an expedited determination of any unpaid tax liability of such Debtor or its Estate for any tax incurred
during the administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws.

E.       Dissolution of the Reorganized Debtors

         Upon a certification to be Filed with the Bankruptcy Court by the Plan Administrator of all distributions
having been made and completion of all its duties under the Plan and entry of a final decree closing the last of the
Chapter 11 Cases, the Reorganized Debtors shall be deemed to be dissolved without any further action by the
Reorganized Debtors, including the filing of any documents with the secretary of state for the state in which the
Reorganized Debtors is formed or any other jurisdiction. The Plan Administrator, however, shall have authority to
take all necessary actions to dissolve the Reorganized Debtors in and withdraw the Reorganized Debtors from
applicable state(s).

                                       ARTICLE VIII.
                     RESERVES ADMINISTERED BY THE PLAN ADMINISTRATOR

        The following provisions shall apply only if an Asset Sale Restructuring occurs and a Plan Administrator is
appointed.

A.       Establishment of Reserve Accounts

         The Plan Administrator shall establish each of the Distribution Reserve Accounts (which may be affected
by either establishing a segregated account at at an institution acceptable to Wells Fargo Bank, N.A. or establishing
book entry accounts, in the sole discretion of the Plan Administrator).

B.       Undeliverable Distribution Reserve

         1.       Deposits

         If a distribution to any Holder of an Allowed Claim is returned to the Plan Administrator as undeliverable
or is otherwise unclaimed, such distribution shall be deposited in a segregated, interest-bearing account, designated
as an “Undeliverable Distribution Reserve,” for the benefit of such Holder until such time as such distribution
becomes deliverable, is claimed or is deemed to have been forfeited in accordance with Article VI.D.54 of the Plan.

         2.       Forfeiture

         Any Holder of an Allowed Claim that does not assert a Claim pursuant to the Plan for an undeliverable or
unclaimed distribution within three months after the first distribution is made to such Holder shall be deemed to
have forfeited its claim for such undeliverable or unclaimed distribution and shall be forever barred and enjoined
from asserting any such claim for the undeliverable or unclaimed distribution against any Debtor, any Estate, the
Plan Administrator, the Reorganized Debtors, or their respective properties or assets. In such cases, any Cash or
other property held by the Reorganized Debtors in the Undeliverable Distribution Reserve for distribution on
account of such claims for undeliverable or unclaimed distributions, including the interest that has accrued on such
undeliverable or unclaimed distribution while in the Undeliverable Distribution Reserve, shall become the property
of the Reorganized Debtors, notwithstanding any federal or state escheat laws to the contrary, and shall promptly be
transferred to the General Account to be distributed according to the priority set forth in Article VIII.GH without
any further action or order of the Bankruptcy Court; provided that any undeliverable or unclaimed distribution on
account of an Allowed General Unsecured Claim shall be transferred to the GUC Asset Sale Reserve.




                                                         43
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 48 of 65


         3.       Disclaimer

          The Plan Administrator and his or her respective agents and attorneys are under no duty to take any action
to either (i) attempt to locate any Claim Holder or (ii) obtain an executed Internal Revenue Service Form W-9 from
any Claim Holder; provided that, in his or her sole discretion, the Plan Administrator may periodically publish
notice of unclaimed distributions.

         4.       Distribution from Reserve

          Within 15 Business Days after the Holder of an Allowed Claim satisfies the requirements of the Plan, such
that the distribution(s) attributable to its Claim is no longer an undeliverable or unclaimed distribution or such other
time as the Plan Administrator determines (provided that satisfaction occurs within the time limits set forth in
Article VI.D.54 of the Plan), the Plan Administrator shall distribute out of the Undeliverable Distribution Reserve
the amount of the undeliverable or unclaimed distribution attributable to such Claim, including the interest that has
accrued on such undeliverable or unclaimed distribution while in the Undeliverable Distribution Reserve, to the
General Account.

C.       Priority Claims Wind-Down Reserve

          On the Effective Date, following payment in full of all Prepetition ABL Claims, DIP Claims, and Term
Loan Claims (up to the amount of the Term Loan B Claims), the Plan Administrator shall establish the Priority
Claims Reserve by depositing Cash in the amount of the Priority Claims Reserve Amount into the Priority Claims
Reserve in accordance with the Wind-Down Budget. The Priority Claims Reserve Amount shall be used to pay
Holders of all Allowed Priority Claims and Allowed Administrative Claims (excluding Professional Fee Claims and
DIP Claims) their respective Pro Rata share of the Priority Claims Reserve, to the extent that such Priority Claims
and Administrative Claims have not been paid in full on or before the Effective Date. If all or any portion of a
Priority Claim or Administrative Claim shall become a Disallowed Claim, then the amount on deposit in the Priority
Claims Reserve attributable to such surplus or such Disallowed Claim, including the interest that has accrued on said
amount while on deposit in the Priority Claims Reserve, shall remain in the Priority Claims Reserve to the extent
that the Plan Administrator determines necessary to ensure that the Cash remaining in the Priority Claims Reserve is
sufficient to ensure that all Allowed Priority Claims and Allowed Administrative Claims will be paid in accordance
with the Plan, and shall otherwise promptly be transferred to the General Account to be distributed in accordance
with the Plan without any further action or order of the Bankruptcy Court. Any amounts remaining in the Priority
Claims Reserve after payment of all Allowed Priority Claims and Allowed Administrative Claims (excluding
Professional Fee Claims and DIP Claims) shall promptly be transferred to the General Account and shall be
distributed according to the priority set forth in Article VIII.G without any further action or order of the Bankruptcy
Court.

D.       Wind-Down Reserve

          On the Effective Date,Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term
Loan Secured Claims as set forth in Article II.C and Article III.B., the Plan Administrator shall establish the Wind-
Down Reserve by depositing Cash, in accordance with the Wind-Down Budget, in the amount of the Wind-Down
Amount into the Wind-Down Reserve. The Wind-Down Reserve shall be used by the Plan Administrator solely to
satisfy the expenses of the Reorganized Debtors and the Plan Administrator as set forth in the Plan and Wind-Down
Budget; provided that all costs and expenses associated with the winding up of the Reorganized Debtors and the
storage of records and documents shall constitute expenses of the Reorganized Debtors and shall be paid from the
Wind-Down Reserve to the extent set forth in the Wind-Down Budget. In no event shall the Plan Administrator be
required or permitted to use its personal funds or assets for such purposes. Any amounts remaining in the
Wind-Down Reserve after payment of all expenses of the Reorganized Debtors and the Plan Administrator shall
promptly be transferred to the General Account and shall be distributed according to the priority set forth in Article
VIII.GH without any further action or order of the Bankruptcy Court.




                                                          44
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 49 of 65


E.D.     Other Secured Claims Reserve

         On the Effective Date, followingFollowing payment in full of all Prepetition ABL Claims, DIP Claims, and
Term Loan Claims (up to the amountSecured Claims as set forth in Article II.C and Article III.B., and after funding
of the Term Loan B Claims),Wind-Down Reserve, the Plan Administrator shall establish the Other Secured Claims
Reserve by depositing Cash, to the extent set forth in in accordance with the Wind-Down Budget, in the amount of
the Other Secured Claims Reserve Amount into the Other Secured Claims Reserve. The Other Secured Claims
Reserve Amount shall be used to pay Allowed Other Secured Claims in accordance with the Wind-Down Budget. If
all or any portion of an Other Secured Claim shall become a Disallowed Claim, then the amount on deposit in the
Other Secured Claims Reserve attributable to such surplus or such Disallowed Claim, including the interest that has
accrued on said amount while on deposit in the Other Secured Claims Reserve, shall remain in the Other Secured
Claims Reserve to the extent that the Plan Administrator determines necessary to ensure that the Cash remaining in
the Other Secured Claims Reserve is sufficient to ensure that all Allowed Other Secured Claims will be paid in
accordance with the Plan, and shall otherwise promptly be transferred to the General Account to be distributed in
accordance with the Plan without any further action or order of the Bankruptcy Court. Any amounts remaining in
the Other Secured Claims Reserve after satisfaction of all Allowed Other Secured Claims shall promptly be
transferred to the General Account and shall be distributed according to the priority set forth in Article VIII.GH
without any further action or order of the Bankruptcy Court.

E.       Administrative Claims Reserve

         Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term Loan Secured Claims as
set forth in Article II.C and Article III.B., and after funding of the Wind-Down Reserve and the Other Secured
Claims Reserve, the Plan Administrator shall establish the Administrative Claims Reserve by depositing Cash up to
the amount of the Administrative Claims Reserve Amount into the Administrative Claims Reserve in accordance
with the Wind-Down Budget. The Administrative Claims Reserve shall be used to pay Holders of all Allowed
Administrative Claims (excluding Professional Fee Claims and DIP Claims) their respective Pro Rata share of the
Administrative Claims Reserve, to the extent that such Allowed Administrative Claims have not been paid in full on
or before the Effective Date. If all or any portion of an Administrative Claims shall become a Disallowed Claim,
then the amount on deposit in the Administrative Claims Reserve attributable to such surplus or such Disallowed
Claim, including the interest that has accrued on said amount while on deposit in the Administrative Claims
Reserve, shall remain in the Administrative Claims Reserve to the extent that the Plan Administrator determines
necessary to ensure that the Cash remaining in the Administrative Claims Reserve is sufficient to ensure that all
Allowed Administrative Claims will be paid in accordance with the Plan, and shall otherwise promptly be
transferred to the General Account to be distributed in accordance with the Plan without any further action or order
of the Bankruptcy Court. Any amounts remaining in the Administrative Claims Reserve after payment of all
Allowed Administrative Claims (excluding Professional Fee Claims and DIP Claims) shall promptly be transferred
to the General Account and shall be allocated in accordance with Article VIII.I. without any further action or order
of the Bankruptcy Court.

F.       Priority Claims Reserve GUC Asset Sale Reserve

F.      On the Effective Date, following payment in full of all Prepetition ABL Claims, DIP Claims, and Term
Loan Claims (up to the amount of the Term Loan B Claims),

          Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term Loan Secured Claims as
set forth in Article II.C and Article III.B., and after funding of the Wind-Down Reserve, the Other Secured Claims
Reserve and the Administrative Claims Reserve, the Plan Administrator shall establish the Priority Claims Reserve
by depositing Cash up to the amount of the Priority Claims Reserve Amount into the Priority Claims Reserve in
accordance with the Wind-Down Budget. The Priority Claims Reserve shall be used to pay Holders of all Allowed
Priority Claims their respective Pro Rata share of the Priority Claims Reserve pursuant to the priorities set forth in
section 507 of the Bankruptcy Code, to the extent that such Allowed Priority Claims have not been paid in full on or
before the Effective Date. If all or any portion of a Priority Claim shall become a Disallowed Claim, then the
amount on deposit in the Priority Claims Reserve attributable to such surplus or such Disallowed Claim, including
the interest that has accrued on said amount while on deposit in the Priority Claims Reserve, shall remain in the
Priority Claims Reserve to the extent that the Plan Administrator determines necessary to ensure that the Cash


                                                         45
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 50 of 65


remaining in the Priority Claims Reserve is sufficient to ensure that all Allowed Priority Claims will be paid in
accordance with the Plan, and shall otherwise promptly be transferred to the General Account to be distributed in
accordance with the Plan without any further action or order of the Bankruptcy Court. Any amounts remaining in
the Priority Claims Reserve after payment of all Allowed Priority Claims shall promptly be transferred to the
General Account and shall be distributed according to the priority set forth in Article VIII.H without any further
action or order of the Bankruptcy Court.

G.       GUC Asset Sale Reserve

          Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term Loan Secured Claims as
set forth in Article II.C and Article III.B., and after funding the Wind-Down Reserve, the Other Secured Claims
Reserve, the Administrative Claims Reserve and the Priority Claims Reserve, the Plan Administrator shall establish
and thereafter maintain the GUC Asset Sale Reserve in a separate, segregated account by depositing the Distribution
Proceeds allocated to General Unsecured Claims, pursuant to the priority set forth in Article VIII.GH, into the GUC
Asset Sale Reserve. The Distribution Proceeds GUC Asset Sale Reserve shall be used to pay Allowed General
Unsecured Claims on a Pro Rata basis. If all or any portion of a General Unsecured Claim shall become a
Disallowed Claim, then the amount on deposit, provided that the Plan Administrator may, in his sole discretion,
donate the GUC Asset Sale Reserve attributable to such surplus or such Disallowed Claim, including the interest
that has accrued on said amount while on depositfunds in the GUC Asset Sale Reserve, shall remain in to a suitable
charitable organization (for example, the American Bankruptcy Institute Endowment Fund, CARE, or similar
organization) without any further action or order of the GUC Asset Sale Reserve and be distributedBankruptcy
Court if distribution of the funds to hHolders of Allowed General Unsecured Claims in accordance with the Plan.on
a Pro Rata basis is not feasible.

         Notwithstanding anything to the contrary herein, neither the Plan Administrator, the Reorganized Debtors,
nor any other party in interest shall be obligated to fund the GUC Asset Sale Reserve in an aggregate amount in
excess of the Distribution Proceeds.

G.H.     Distribution Proceeds/Priority Waterfall

         After the funding of the Professional Fee Escrow Account and the Wind-Down Reserve, the Plan
Administrator shall deliver to the Credit Agreement Primary Agent, on a daily basis, all Distribution Proceeds
available for distribution from time to time to the Holders of Allowed DIP Claims pursuant tountil such claims are
Satisfied in accordance with Article II.A hereof.

         After the DIP Claims have been paid in full, the Plan Administrator shall deliver to the Credit Agreement
Primary Agent, on a daily basis, all Distribution Proceeds available for distribution from time to time to the Holders
of Allowed Term Loan Secured Claims, pursuant to in accordance with Article III.B.3 hereof, to be paid on account
of, and pursuant to the priority set forth in the Credit Agreement, up to the amount of the Allowed Term Loan B
Claims.

          After the Term Loan Secured Claims have been paidSatisfied pursuant to Article III.B.3. hereof and the
priority set forth in the Credit Agreement, upthe delivery of a payoff letter in form and substance reasonably
acceptable to the amount of the Allowed Term Loan B Claims, the Credit Agreement Primary Agent, and the
funding of the Wind-Down Reserve, to the extent there are sufficient funds in any applicable Distribution
ProceedsReserve Account to make a distribution, funds shall be allocated and paid to the applicable Holders of
Claims Allowed Claims from such Distribution Account (in each case on a Pro Rata basis) until paid in full from
time to time in . The Distribution Reserve Accounts shall be funded to pay Claims in the following priority (in each
case on a Pro Rata basis): : (i) first, on account of all Allowed Priority Claims and Allowed Administrative Claims,
up to the amount of the the Priority Claims Reserve and the Other Secured Claims Reserve;, (ii) second, on account
of all remaining Allowed Term Loan SecuredAdministrative Claims; (ii) third, on account of all Allowed Priority
Claims, and (iii) thirdfourth, on account of any Allowed General Unsecured Claims., subject to the provisions of
Article VIII.G.

         Notwithstanding anything to the contrary in this Plan or otherwise, no Claim (other than Claims paid from
the Professional Fee Escrow Account) shall be paid and none of the Distribution Reserve Accounts shall be funded


                                                         46
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 51 of 65


by the Debtors, Reorganized Debtors, or Plan Administrator prior to the DIP Claims and Term Loan Secured Claims
being Satisfied as set forth in Article II.A and Article III.B.3 of this Plan.

H.I.     The General Account and Distribution Reserve Account Adjustments

          Beginning on the first anniversary of the Effective Date or at such other times as the Plan Administrator
shall determine as appropriate, and thereafter, on each anniversary of the Effective Date, theThe Plan Administrator
shall determine the amount of Cash required to adequately maintain each of the Distribution Reserve Accounts
(other than the GUC Asset Sale Reserve). Other than with respect to amounts held in the GUC Asset Sale Reserve,
if after making and giving effect to any determination referred to in the immediately preceding sentence, the Plan
Administrator determines that any Distribution Reserve Account (i) contains Cash in an amount in excess of the
amount then required to adequately maintain such Distribution Reserve Account, then at any such time the Plan
Administrator shall transfer such surplus Cash to the General Account to be used or distributed according to the
priority set forth in this Article VIII.H, or (ii) does not contain Cash in an amount sufficient to adequately maintain
such Distribution Reserve Account (other than the GUC Asset Sale Reserve), then at any such time the Plan
Administrator, with the prior consent of the Credit Agreement Primary Agent, (which consent shall be required only
until the DIP Claims and the Term Loan Secured Claims have been paid in full or otherwise satisfied), shall transfer
Cash from the General Account, to the extent Cash is available in the General Account until the deficit in such
Distribution Reserve Account is eliminated., or (ii) contains Cash in an amount in excess of the amount then
required to adequately maintain such Distribution Reserve Account, then at any such time the Plan Administrator
shall transfer such surplus Cash to the General Account to be used or distributed according to the priority set forth in
this Article VIII.I. Any funds in the General Account not needed to eliminate a Distribution Reserve Account
deficit shall be allocated and paid in the following priority (in each case on a Pro Rata basis): (vu) first, on account
of the DIP Claims that have not yet been paid in full; (wv) second, on account of the Allowed Term Loan Secured
Claims, and (up to the amount of the Term Loan Secured Claim Recovery Amount) pursuant to the priority set forth
in the Credit Agreement, up to the amount of the Allowed Term Loan B Claims; (x); (w) third, on account of all
Allowed PriorityOther Secured Claims and, (x) fourth, on account of all Allowed Administrative Claims; (y) fourth,
on account of any remaining Allowed Term Loan Secured Claims; and (z) fifth, on account of the Allowed Priority
Claims, and (z) sixth, on account of all Allowed General Unsecured Claims.

        Notwithstanding anything foregoing or in the Plan to the contrary, the Plan Administrator may, after the
Term Loan Secured Claims have been Satisfied in accordance with Article III.B.3 hereof, transfer Cash from the
General Account or from any Distribution Reserve Account to the Wind-Down Reserve to fund wind-down
expenses pursuant to any amended or modified Wind-Down Budget or as otherwise necessary or appropriate.

                                            ARTICLE IX.
                               PROCEDURES FOR RESOLVING CONTINGENT,
                                 UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Allowance of Claims

         After the Effective Date, each of the Reorganized Debtors or the Plan Administrator, as applicable, shall
have and retain any and all rights and defenses the applicable Debtor had with respect to any Claim immediately
before the Effective Date. Except as expressly provided in the Plan or in any order entered in the Chapter 11 Cases
before the Effective Date (including the Confirmation Order), no Claim shall become an Allowed Claim unless and
until such Claim is deemed Allowed under the Plan or the Bankruptcy Code, or the Bankruptcy Court has entered a
Final Order, including the Confirmation Order (when it becomes a Final Order), in the Chapter 11 Cases allowing
such Claim.

B.       Claims Administration Responsibilities

        Except as otherwise specifically provided in the Plan and notwithstanding any requirements that may be
imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the Reorganized Debtors or the Plan
Administrator, as applicable, shall have the sole authority to File and prosecute objections to Claims, and the
Reorganized Debtors shall have the sole authority to: (1) settle, compromise, withdraw, litigate to judgment, or
otherwise resolve objections to any and all Claims, regardless of whether such Claims are in a Class or otherwise;


                                                          47
Case 19-80064-TLS               Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                            Desc
                                        Exhibit Page 52 of 65


(2) settle, compromise, or resolve any Disputed Claim without any further notice to or action, order, or approval by
the Bankruptcy Court; and (3) administer and adjust the Claims Register to reflect any such settlements or
compromises without any further notice to or action, order, or approval by the Bankruptcy Court. On and after the
Effective Date, the Reorganized Debtors or the Plan Administrator, as applicable, will use commercially reasonable
efforts to advance the claims resolution process through estimation or otherwise.

C.       Estimation of Claims

          Before, on, or after the Effective Date, the Debtors, the Reorganized Debtors, or the Plan Administrator, as
applicable, may (but are not required to) at any time request that the Bankruptcy Court estimate any Claim pursuant
to applicable law, including pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of whether
any party previously has objected to such Claim or whether the Bankruptcy Court has ruled on any such objection,
and the Bankruptcy Court shall retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to estimate any such Claim,
including during the litigation of any objection to any Claim or during the pendency of any appeal relating to such
objection. Notwithstanding any provision to the contrary in the Plan, a Claim that has been expunged from the
Claims Register, but that either is subject to appeal or has not been the subject of a Final Order, shall be deemed to
be estimated at zero dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy
Court estimates any Claim, such estimated amount shall constitute a maximum limitation on such Claim for all
purposes under the Plan (including for purposes of distributions and discharge) and may be used as evidence in any
supplemental proceedings, and the Debtors, Reorganized Debtors, or the Plan Administrator, as applicable, may
elect to pursue any supplemental proceedings to object to any ultimate distribution on such Claim. Notwithstanding
section 502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has been estimated pursuant to
section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such estimation unless
such Holder has Filed a motion requesting the right to seek such reconsideration on or before seven days after the
date on which such Claim is estimated. Each of the foregoing Claims and objection, estimation, and resolution
procedures are cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

D.       Claims Reserve

          If the Equitization Restructuring occurs and the Debtors have elected for the Holders of Allowed General
Unsecured Claims to receive their Pro Rata share of the GUC Equitization Reserve in accordance with Article III,
following payment in full of the DIP Claims, Prepetition ABL Claims, and Term Loan Claims (up to the amount of
the Term Loan B Claims), on the Effective Date, the Reorganized Debtors shall establish the GUC Equitization
Reserve to be administered by the Reorganized Debtors. As soon as practicable after the Proofs of Claims with
respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases have been filed, the
Reorganized Debtors shall make a Pro Rata distribution to all Allowed General Unsecured Claims from the GUC
Equitization Reserve using the amount of the total amount of Allowed and Disputed General Unsecured Claims as
the denominator in calculating such Pro Rata distribution. The Reorganized Debtors shall make one or more
additional distributions to General Unsecured Claims, in their discretion, until all General Unsecured Claims have
been resolved. The Reorganized Debtors shall hold Cash in the GUC Equitization Reserve in the same Pro Rata
share in trust for the benefit of the Holders of Disputed General Unsecured Claims. Once all General Unsecured
Claims have been resolved, the Reorganized Debtors shall make a final distribution in order to distribute the
remaining Cash in the GUC Equitization Reserve Pro Rata to all Allowed General Unsecured Claims using the total
amount of Allowed General Unsecured Claims as the denominator. The Reorganized Debtors shall distribute all
such amounts (net of any expenses, including any taxes relating thereto but excluding any legal fees or time of
employees of the Reorganized Debtors associated with the reconciliation of such claims), as provided herein, as
such Claims or Interests are resolved by a Final Order or agreed to by settlement, and such amounts will be
distributable on account of such Claims as such amounts would have been distributable had such Claims been
Allowed Claims as of the Effective Date under Article III of the Plan solely to the extent of the amounts available in
the GUC Equitization Reserve.

E.D.     Adjustment to Claims Without Objection

         Any Claim that has been paid or satisfied, or any Claim that has been amended or superseded, may be
adjusted or expunged on the Claims Register by the Debtors, the Reorganized Debtors, or the Plan Administrator, as


                                                         48
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 53 of 65


applicable, without an objection having to be Filed and without any further notice to, or action, order, or approval of,
the Bankruptcy Court.

F.E.     Time to File Objections to Claims

         Any objections to Claims shall be Filed on or before the Claims Objection Bar Date.

G.F.     Disallowance of Claims

         Any Claims held by Entities from which property is recoverable under sections 542, 543, 550, or 553 of the
Bankruptcy Code or that is a transferee of a transfer avoidable under sections 522(f), 522(h), 544, 545, 547, 548,
549, or 724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section 502(d) of the Bankruptcy
Code, and Holders of such Claims may not receive any distributions on account of such Claims until such time as
such Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect thereto has
been entered and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or
the Reorganized Debtors or the Plan Administrator, as applicable. All Proofs of Claim Filed on account of an
indemnification obligation shall be deemed satisfied and expunged from the Claims Register as of the Effective Date
to the extent such indemnification obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to
the Plan, without any further notice to, or action, order, or approval of, the Bankruptcy Court.

         Except as otherwise provided herein or as agreed to by the Reorganized Debtors or the Plan
Administrator, as applicable, any and all Proofs of Claim Filed after the Claims Bar Date shall be deemed
Disallowed and expunged as of the Effective Date without any further notice to, or action, order, or approval
of, the Bankruptcy Court, and Holders of such Claims may not receive any distributions on account of such
Claims, unless such late Proof of Claim has been deemed timely Filed by a Final Order.

H.G.     Amendments to Claims

         On or after the Effective Date and except as otherwise provided in the Plan, a Claim may not be Filed or
amended without the prior authorization of the Bankruptcy Court, the Reorganized Debtors, or the Plan
Administrator, as applicable, and any such new or amended Claim Filed shall be deemed Disallowed in full and
expunged without any further notice to, or action, order, or approval of, the Bankruptcy Court to the maximum
extent provided by applicable law.

I.H.     No Distributions Pending Allowance

         If an objection to a Claim or portion thereof is Filed, no payment or distribution provided under the Plan
shall be made on account of such Claim or portion thereof unless and until such Disputed Claim becomes an
Allowed Claim, unless otherwise determined by the Reorganized Debtors or the Plan Administrator, as applicable.

J.I.     Distributions After Allowance

          To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions shall be made to
the Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon as reasonably practicable
after the date that the order or judgment of the Bankruptcy Court allowing any Disputed Claim becomes a Final
Order, the Reorganized Debtors shall provide to the Holder of such Claim the distribution to which such Holder is
entitled under the Plan as of the Effective Date, less any previous distribution (if any) that was made on account of
the undisputed portion of such Claim, without any interest, dividends, or accruals to be paid on account of such
Claim unless required under applicable bankruptcy law or as otherwise provided herein.




                                                          49
Case 19-80064-TLS                    Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                                  Desc
                                             Exhibit Page 54 of 65


                                           ARTICLE X.
                    SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS3

A.        Compromise and Settlement of Claims, Interests, and Controversies

          Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the
distributions and other benefits provided pursuant to the Plan, the provisions of the Plan shall constitute a good-faith
compromise and settlement of all Claims, Interests, and controversies relating to the Settled Claims, the contractual,
legal, and subordination rights that a Holder of a Claim or Interest may have, or any distribution to be made on
account of such Allowed Claim or Allowed Interest. The entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of the compromise or settlement of all Claims, Interests, and controversies, including
the Settlement, as well as a finding by the Bankruptcy Court that such compromise or settlement is in the best
interests of the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and reasonable. In
accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further notice to or
action, order, or approval of the Bankruptcy Court, after the Effective Date, the Reorganized Debtors or the Plan
Administrator, as applicable, may compromise and settle any Claims and Causes of Action against other Entities.

          Pursuant to the Settlement, upon the Settlement Effective Date, each Settlement Party shall be deemed
released and discharged by each Settlement Party and Releasing Party from any and all Settled Claims. The
Settlement provided for herein, including the payment of the Settlement Amount, and the distributions and other
benefits provided for under the Plan, including the release of all Settled Claims that could have been asserted against
the Settlement Parties by any of the Settlement Parties or the Releasing Parties, the releases set forth in Article X.E
and F and the exculpation set forth in Article X.G, shall be in full satisfaction of all Settled Claims, regardless of
whether any of the foregoing Settled Claims are identified herein or could have been asserted.

         Upon the Settlement Effective Date, the Motion of the Official Committee of Unsecured Creditors for
Reconsideration of Order Granting Application to Employ Ducera Partners, LLC, as Financial Advisor to Special
Committee of Independent Directors [Docket No. 447], Motion of the Official Committee of Unsecured Creditors for
Entry of an Order Authorizing the Committee to Prosecute Certain Claims on Behalf of the Bankruptcy Estates and
Granting Related Relief [Docket No. 641], Motion for an Order Pursuant to 11 U.S.C. § 1112(b) and 11 U.S.C. §
105(a) Converting the Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code [Docket No.
1152], Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion for Entry of an Order (I)
Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to
Section 1121 of the Bankruptcy Code and (II) Granting Related Relief [Docket No. 1155], Official Committee of
Unsecured Creditors’ (I) Objection to Certain Representations, Covenants, and Waivers In Favor of Prepetition
ABL and Term Loan Agent Pursuant to Final Financing Order and (II) Objection to the Claims Asserted By the
Agent and the Lenders Against the Debtors [Docket No. 1221], and Motion of the Official Committee of Unsecured
Creditors for Entry of an Order Authorizing the Committee to Prosecute Certain Lien Challenge Claims on Behalf
of the Bankruptcy Estates [Docket No. 1222] shall be deemed withdrawn with prejudice.

B.        Discharge of Claims and Termination of Interests

           Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan or in any contract, instrument, or other agreement or document created pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and release, effective
as of the Effective Date, of Claims (including any Intercompany Claims resolved or compromised after the Effective
Date by the Reorganized Debtors), Interests, and Causes of Action against any Debtor of any nature whatsoever,
including any interest accrued on Claims from and after the Petition Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or properties,
regardless of whether any property shall have been distributed or retained pursuant to the Plan on account of such
Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date, any

3    The Special Committee, with the assistance of its counsel and advisors, is currently undertaking an investigation into Estate claims and
     Causes of Action. The Debtors reserve all rights to modify the Plan, including the release provisions of the Plan, and the Debtors reserve all
     rights and claims with respect thereto.




                                                                       50
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                      Exhibit Page 55 of 65


liability (including withdrawal liability) to the extent such Claims or Causes of Action accrued before the Effective
Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case
whether or not: (1) a Proof of Claim based upon such debt or right is filed or deemed filed pursuant to section 501
of the Bankruptcy Code; (2) a Claim based upon such debt or right is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan. Any default or “event of
default” by the Debtors or their Affiliates with respect to any Claim that existed immediately before or on account of
the filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the Effective Date. Unless
expressly provided in the Plan, the Confirmation Order shall be a judicial determination of the discharge of all
Claims and Interests subject to the Effective Date occurring.

C.       Term of Injunctions or Stays

          Unless otherwise provided in the Plan or the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the
Confirmation Order), shall remain in full force and effect until the Effective Date. All injunctions or stays contained
in the Plan or the Confirmation Order shall remain in full force and effect in accordance with their terms.

D.       Release of Liens

         Except as otherwise specifically provided in the Plan, the Exit Facility Documents, or in any contract,
instrument, release, or other agreement or document created pursuant to the Plan, on the Effective Date and
concurrently with the applicable distributions made pursuant to the Plan, all mortgages, deeds of trust, Liens,
pledges, or other security interests against any property of the Estates shall be fully released and discharged,
and all of the right, title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other
security interests shall revert to the Reorganized Debtors and their successors and assigns, in each case,
without any further approval or order of the Bankruptcy Court and without any action or Filing being
required to be made by the Debtors or the Reorganized Debtors, as applicable. If an Equitization
Restructuring occurs pursuant to the Plan, then the Credit Agreement Primary Agent and the Term Loan B-
1 Agent shall execute and deliver all documents reasonably requested by the Reorganized Debtors to evidence
the release of such mortgages, deeds of trust, Liens, pledges, and other security interests on such assets of the
Debtors that are subject to the Equitization Restructuring; provided that if an Asset Sale Restructuring
occurs, then, subjectSubject to the funding of the Professional Fee Escrow Account, all Liens securing the
Prepetition ABL Claims, DIP Claims, Term Loan Secured Claims, or any other Obligations (as defined in the
DIP Agreement) shall continue in full force and effect on and after the Effective Date and nothing in this Plan
shall or shall be construed to release, discharge, relieve, limit or impair in any way the rights of any Holder of
a Prepetition ABL Claims, DIP Claims, or Term Loan B ClaimSecured Claims or any Lien securing any such
Claim.

E.       Debtor Release

         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on and
after the Effective Date, each Released Party is deemed released and discharged by the Debtors, the
Reorganized Debtors, Plan Administrator, and their Estates from any and all Causes of Action, including any
derivative claims asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors, Plan
Administrator, or their Estates would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the Holder of any Claim or Interest, or that any Holder of any
Claim or Interest could have asserted on behalf of the Debtors, based on or relating to, or in any manner
arising from, in whole or in part:

         (a)      the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
                  transactions, the formulation, preparation, dissemination, negotiation, or filing of the
                  Restructuring Documents;

         (b)      any Restructuring Document, contract, instrument, release, or other agreement or document
                  (including providing any legal opinion requested by any Entity regarding any transaction,


                                                          51
Case 19-80064-TLS            Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                          Desc
                                     Exhibit Page 56 of 65


                 contract, instrument, document, or other agreement contemplated by the Plan or the
                 reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal
                 opinion) created or entered into in connection with the Disclosure Statement or the Plan;

        (c)      the Chapter 11 Cases, the Disclosure Statement, the Plan, the DIP Agreement, the Asset
                 Purchase Agreement, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
                 pursuit of Consummation, the administration and implementation of the Plan, including the
                 issuance or distribution of Securities (including the New Shopko Interests) pursuant to the
                 Plan, or the distribution of property under the Plan or any other related agreement; or

        (d)      the business or contractual arrangements between any Debtor and any Released Party, and
                 any other act or omission, transaction, agreement, event, or other occurrence taking place on
                 or before the Effective Date relating to any of the foregoing.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Document, or
any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases set forth above, which includes by reference each of the related
provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that
the releases set forth above are: (1) in exchange for the good and valuable consideration provided by the
Released Parties; (2) a good faith settlement and compromise of the claims released by the releases set forth
above; (3) in the best interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
reasonable; (5) given and made after reasonable investigation by the Debtors and after notice and
opportunity for hearing; and (6) a bar to any of the Debtors asserting any claim released by the releases set
forth above against any of the Released Parties.


F.      Release by Holders of Claims or Interests

         As of the Effective Date, each Releasing Party is deemed to have released and discharged each
Debtor or Reorganized Debtor, as applicable, and other Released Party from any and all Causes of Action,
including any derivative claims asserted on behalf of the Debtors, that such Entity would have been legally
entitled to assert (whether individually or collectively), based on or relating to, or in any manner arising
from, in whole or in part:

        (a)      the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
                 transactions, the formulation, preparation, dissemination, negotiation, or filing of the other
                 Restructuring Documents;

        (b)      any Restructuring Document, contract, instrument, release, or other agreement or document
                 (including providing any legal opinion requested by any Entity regarding any transaction,
                 contract, instrument, document, or other agreement contemplated by the Plan or the
                 reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal
                 opinion) created or entered into in connection with the Disclosure Statement or the Plan;

        (c)      the Chapter 11 Cases, the Disclosure Statement, the Plan, the DIP Agreement, the filing of
                 the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
                 administration and implementation of the Plan, including the issuance or distribution of
                 Securities pursuant to the Plan, or the distribution of property under the Plan or any other
                 related agreement; or




                                                       52
Case 19-80064-TLS           Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                          Desc
                                    Exhibit Page 57 of 65


        (d)      the business or contractual arrangements between any Debtor and any Released Party, and
                 any other act or omission, transaction, agreement, event, or other occurrence taking place on
                 or before the Effective Date relating to any of the foregoing.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Document, or
any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party release set forth above, which includes by reference each of the
related provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s
finding that the third-party release set forth above is: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and compromise of the claims
released by the Releasing Parties; (3) in the best interests of the Debtors and all Holders of Claims and
Interests; (4) fair, equitable, and reasonable; (5) given and made after notice and opportunity for hearing;
and (6) a bar to any of the Releasing Parties asserting any Claim released by the third-party release set forth
above against any of the Released Parties.


G.      Exculpation

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur, and
each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim related to
any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the Disclosure
Statement, the Plan, the DIP Agreement, the Asset Purchase Agreement, the Exit Facility Credit Agreement,
the Exit Facility Documents, or any Restructuring Document, contract, instrument, release or other
agreement or document (including providing any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document, or other agreement contemplated by the Plan or the reliance by
any Exculpated Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, except for claims related to any act or omission that is determined in a final order to have
constituted actual fraud, willful misconduct, or gross negligence, but in all respects such Entities shall be
entitled to reasonably rely upon the advice of counsel with respect to their duties and responsibilities
pursuant to the Plan. The Exculpated Parties have, and upon closing of the Chapter 11 Cases or the Effective
Date shall be deemed to have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to the Plan and, therefore, are not,
and on account of such distributions shall not be, liable at any time for the violation of any applicable law,
rule, or regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.

H.      Injunction

         Except with respect to the obligations arising under the Plan or the Confirmation Order, and except
as otherwise expressly provided in the Plan or the Confirmation Order, all Entities that held, hold, or may
hold claims or interests that have been released, discharged, or exculpated pursuant to the Plan, are
permanently enjoined, from and after the Effective Date, from taking any of the following actions against, as
applicable, the Debtors or Reorganized Debtors, or the other Released Parties: (1) commencing or continuing
in any manner any action or other proceeding of any kind on account of or in connection with or with respect
to any such claims or interests; (2) enforcing, attaching, collecting, or recovering by any manner or means
any judgment, award, decree, or order against such Entities on account of or in connection with or with
respect to any such claims or interests; (3) creating, perfecting, or enforcing any Lien or encumbrance of any
kind against such Entities or the property of such Entities on account of or in connection with or with respect
to any such claims or interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind


                                                      53
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 58 of 65


against any obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such claims or interests unless such Entity has timely asserted such
setoff right in a document filed with the Bankruptcy Court explicitly preserving such setoff, and
notwithstanding an indication of a claim or interest or otherwise that such Entity asserts, has, or intends to
preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing or continuing in
any manner any action or other proceeding of any kind on account of or in connection with or with respect to
any such claims or interests released or settled pursuant to the Plan.

I.       Protection Against Discriminatory Treatment

          Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,
discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the
Reorganized Debtors have been associated, solely because the Debtors have been debtors under chapter 11 of the
Bankruptcy Code, may have been insolvent before the commencement of the Chapter 11 Cases (or during the
Chapter 11 Cases), or have not paid a debt that is dischargeable in the Chapter 11 Cases.

J.       Recoupment

         In no event shall any Holder of a Claim be entitled to recoup against such Claim any claim, right, or Cause
of Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder actually has provided notice
of such recoupment in writing to the Debtors on or before the Confirmation Date, notwithstanding any indication in
any Proof of Claim or otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.

K.       Subordination Rights

         Any distributions under the Plan shall be received and retained free from any obligations to hold or transfer
the same to any other Holder and shall not be subject to levy, garnishment, attachment, or other legal process by any
Holder by reason of claimed contractual subordination rights. Any such subordination rights shall be waived, and
the Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting to enforce
any contractual, legal, or equitable subordination rights to property distributed under the Plan, in each case other
than as provided in the Plan.

                                            ARTICLE XI.
                              CONDITIONS PRECEDENT TO CONFIRMATION
                                 AND CONSUMMATION OF THE PLAN

A.       Conditions Precedent to the Effective Date

         It shall be a condition to Consummation of the Plan that the following conditions shall have been satisfied
(or waived pursuant to the provisions of Article XI.B hereof):

          1.       if the Equitization Restructuring occurs, all conditions precedent to the effectiveness of the Exit
Facilities shall have been satisfied or duly waived;

         2.1.      all conditions precedent to the effectiveness of the Asset Purchase Agreement, if any, shall have
been satisfied or duly waived;

       3.2.    the Confirmation Order shall have been duly entered in form and substance acceptable to Credit
Agreement Primary Agent and in full force and effect;

         3.       the Settlement Effective Date shall have occurred;




                                                          54
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                      Exhibit Page 59 of 65


          4.       all DIP Claims, Prepetition ABL Claims, and Term Loan Secured Claims are Satisfied as set forth
in Article II.C and Article III.B;

        4.5.      the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
documents that are necessary to implement and effectuate the Plan and each of the other transactions contemplated
by the Restructuring;

         5.6.     all Allowed Professional Fee Claims approved by the Bankruptcy Court shall have been paid in
full or amounts sufficient to pay such Allowed Professional Fee Claims after the Effective Date shall have been
placed in the Professional Fee Escrow Account pending approval of the Professional Fee Claims by the Bankruptcy
Court; and

         6.7.     the Debtors shall have implemented the Restructuring Transactions in a manner consistent in all
material respects with the Plan.

B.       Waiver of Conditions

          The conditions to Confirmation of the Plan and to the Effective Date of the Plan set forth in this Article XI
may be waived only by consent of the Debtors and the Credit Agreement Primary Agent without notice, leave, or
order of the Bankruptcy Court or any formal action other than proceedings to confirm or consummate the Plan.

C.       Substantial Consummation

         “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to occur on
the Effective Date.

D.       Effect of Nonoccurrence of Conditions to the Effective Date

         If the Effective Date does not occur, the Plan shall be null and void in all respects and nothing contained in
the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims or Interests;
(2) prejudice in any manner the rights of the Debtors, any Holders of a Claim or Interest, or any other Entity; or
(3) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, any Holders, or any other Entity
in any respect.

                                       ARTICLE XII.
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification and Amendments

          Subject to the limitations contained in the Plan, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan.
Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019 and those restrictions on modifications set forth in the Plan, the Debtors expressly reserve their rights to
alter, amend, or modify materially the Plan, one or more times, after Confirmation, and, to the extent necessary, may
initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such
matters as may be necessary to carry out the purposes and intent of the Plan.

B.       Effect of Confirmation on Modifications

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan occurring
after the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require
additional disclosure or resolicitation under Bankruptcy Rule 3019.




                                                          55
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                              Desc
                                      Exhibit Page 60 of 65


C.       Revocation or Withdrawal of the Plan

         The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation Date. If the Debtors
revoke or withdraw the Plan, or if Confirmation and Consummation does not occur, then: (1) the Plan shall be null
and void in all respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting to
an amount certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory
Contracts or Unexpired Leases effected by the Plan, and any document or agreement executed pursuant to the Plan,
shall be deemed null and void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or release of any
Claims or Interests; (ii) prejudice in any manner the rights of the Debtors or any other Entity, including the Holders
of Claims; or (iii) constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors or any
other Entity.

                                              ARTICLE XIII.
                                        RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Bankruptcy Court shall retain jurisdiction over the Chapter 11 Cases and all matters arising
out of or related to the Chapter 11 Cases and the Plan, including jurisdiction to:

        1.        allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
unsecured status, or amount of any Claim, including the resolution of any request for payment of any Administrative
Claim and the resolution of any and all objections to the Secured or unsecured status, priority, amount, or allowance
of Claims;

         2.        decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals;

          3.       resolve any matters related to: (a) the assumption or rejection of any Executory Contract or
Unexpired Lease and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Claims
related to the rejection of an Executory Contract or Unexpired Lease, Cure Claims pursuant to section 365 of the
Bankruptcy Code, or any other matter related to such Executory Contract or Unexpired Lease; (b) the Reorganized
Debtors amending, modifying, or supplementing, after the Effective Date, pursuant to Article V hereof, any
Executory Contracts or Unexpired Leases to the list of Executory Contracts and Unexpired Leases to be assumed
and assigned or rejected or otherwise; and (c) any dispute regarding whether a contract or lease is or was executory
or expired;

         4.       ensure that distributions to Holders of Allowed Claims are accomplished pursuant to the
provisions of the Plan;

        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested, or litigated matters,
and any other matters, and grant or deny any applications involving a Debtor that may be pending on the Effective
Date;

         6.       adjudicate, decide, or resolve any and all matters related to Causes of Action;

        7.      adjudicate, decide, or resolve any and all matters related to sections 1141 and 1145 of the
Bankruptcy Code;

       8.       enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan or the Disclosure Statement;

        9.      enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of
the Bankruptcy Code;




                                                          56
Case 19-80064-TLS             Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                      Exhibit Page 61 of 65


         10.   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
with the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in connection
with the Plan;

        11.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

         12.      resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
settlements, compromises, discharges, releases, injunctions, exculpations, and other provisions contained in Article
X hereof and enter such orders as may be necessary or appropriate to implement or enforce such releases,
injunctions, and other provisions;

         13.       resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment
or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest for
amounts not timely repaid pursuant to Article VI.KJ.1 hereof;

         14.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;

        15.      determine any other matters that may arise in connection with or relate to the Plan, the
Disclosure Statement, the Confirmation Order, or the Plan Supplement;

         16.      adjudicate any and all disputes arising from or relating to distributions under the Plan or any
transactions contemplated therein;

         17.      consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

        18.     determine requests for the payment of Claims entitled to priority pursuant to section 507 of the
Bankruptcy Code;

         19.      hear and determine all disputes involving the Exit Facilities;

         20.19. hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

          21.20. hear and determine all disputes involving the existence, nature, or scope of the release provisions
set forth in the Plan, including any dispute relating to any liability arising out of the termination of employment or
the termination of any employee or retiree benefit program, regardless of whether such termination occurred before
or after the Effective Date;

         22.21.   enforce all orders previously entered by the Bankruptcy Court in the Chapter 11 Cases;

         23.22.   hear any other matter not inconsistent with the Bankruptcy Code;

         24.23.   enter an order closing the Chapter 11 Cases; and

         25.24.   enforce the injunction, release, and exculpation provisions provided in Article X hereof.




                                                          57
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                                 Desc
                                       Exhibit Page 62 of 65


                                               ARTICLE XIV.
                                         MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect

          Subject to Article XI.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or
otherwise, upon the occurrence of the Effective Date, the terms of the Plan, the final versions of the documents
contained in the Plan Supplement, and the Confirmation Order, shall be immediately effective and enforceable and
deemed binding upon the Debtors or Reorganized Debtors, as applicable, and any and all Holders of Claims or
Interests (regardless of whether such Claims or Interests are deemed to have accepted or rejected the Plan), all
Entities that are parties to or are subject to the settlements, compromises, releases, and injunctions described in the
Plan, each Entity acquiring property under the Plan or the Confirmation Order, and any and all non-Debtor parties to
Executory Contracts and Unexpired Leases with the Debtors. All Claims and debts shall be as fixed, adjusted, or
compromised, as applicable, pursuant to the Plan regardless of whether any Holder of a Claim or debt has voted on
the Plan.

B.       Additional Documents

          On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and
other documents as may be necessary or advisable to effectuate and further evidence the terms and conditions of the
Plan. The Debtors or the Reorganized Debtors, as applicable, all Holders of Claims and Interests receiving
distributions pursuant to the Plan, and all other parties in interest shall, from time to time, prepare, execute, and
deliver any agreements or documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of the Plan.

C.       Dissolution of the Creditors’ Committee

         On the Effective Date, the Creditors’ Committee shall dissolve automatically and the members thereof shall
be released and discharged from all rights, duties, responsibilities, and liabilities arising from, or related to, the
Chapter 11 Cases and under the Bankruptcy Code, except for the limited purpose of prosecuting requests for
payment of Professional Fee Claims for services and reimbursement of expenses incurred prior to the Effective Date
by the Creditors’ Committee and its Professionals. The Reorganized Debtors shall no longer be responsible for
paying any fees or expenses incurred by the members of or advisors to the Creditors’ Committee after the Effective
Date.

D.       Reservation of Rights

         Before the Effective Date, neither the Plan, any statement or provision contained in the Plan, nor any action
taken or not taken by any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with respect
to any Claims or Interests.

E.       Termination of Consent Rights

         Notwithstanding anything to the contrary herein, once the DIP Claims and Term Loan Secured Claims are
Satisfied as set forth in Article II.C and Article III.B, any consent rights of the Credit Agreement Primary Agent, the
DIP Lenders, the Term Loan B-1 Agent, or the Term Loan Lenders contained herein shall terminate.

E.F.     Successors and Assigns

           The rights, benefits, and obligations of any Entity named or referred to in the Plan or the Confirmation
Order shall be binding on, and shall inure to, the benefit of any heir, executor, administrator, successor, assign,
affiliate, officer, director, manager, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.




                                                            58
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                             Desc
                                       Exhibit Page 63 of 65


F.G.     Service of Documents

         All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have been duly given or
made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:

         the Debtors:       Specialty Retail Shops Holding Corp.
                            700 Pilgrim Way
                            Green Bay, Wisconsin 54304
                            Attn.: Russ Steinhorst

                            with copies to:

                            Kirkland & Ellis LLP
                            300 North LaSalle
                            Chicago, Illinois 60654
                            Attn.: Patrick J. Nash, Jr., P.C. and Travis Bayer

                            -and-

                            Kirkland & Ellis LLP
                            601 Lexington Avenue
                            New York, NY 10022
                            Attn.: Steven Serajeddini and Daniel Rudewicz

                            -and-

                            McGrath North Mullin & Kratz, PC LLO
                            First National Tower, Suite 3700
                            1601 Dodge Street
                            Omaha, Nebraska 68102
                            Attn.: James J. Niemeier

          After the Effective Date, the Reorganized Debtors shall have the authority to send a notice to parties in
interest providing that, to continue to receive documents pursuant to Bankruptcy Rule 2002, such party must File a
renewed request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized
Debtors are authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those
Entities who have Filed such renewed requests.

G.H.     Entire Agreement

        Except as otherwise indicated, the Plan supersedes all previous and contemporaneous negotiations,
promises, covenants, agreements, understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

H.I.     Exhibits

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors’ counsel at the address above or for a fee via PACER at:
https://www.neb.uscourts.gov.




                                                          59
Case 19-80064-TLS              Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25                               Desc
                                       Exhibit Page 64 of 65


I.J.     Nonseverability of Plan Provisions

         If, before Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to
make it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by
such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or interpreted in accordance with the
foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or
modified without the Debtors’ or Reorganized Debtors’ consent, as applicable; and (3) nonseverable and mutually
dependent.

J.K.     Votes Solicited in Good Faith

          Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with the Bankruptcy Code, and, pursuant to section 1125(e) of the Bankruptcy Code,
the Debtors and each of their respective Affiliates, agents, representatives, members, principals, shareholders,
officers, directors, managers, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered and sold
under the Plan and any previous plan, and, therefore, neither any of such parties or individuals nor the Reorganized
Debtors, Reorganized Shopko, or Plan Administrator, as applicable, will have any liability for the violation of any
applicable law (including the Securities Act), rule, or regulation governing the solicitation of votes on the Plan or the
offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any previous plan.

K.L.     Waiver or Estoppel

         Each Holder of a Claim or Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
Secured, or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity,
if such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed before the Confirmation
Date.




                                                           60
Case 19-80064-TLS          Doc 1361-2 Filed 05/21/19 Entered 05/21/19 10:42:25              Desc
                                   Exhibit Page 65 of 65


     Respectfully submitted, as of the date first set forth above,

                                                 SPECIALTY RETAIL SHOPS HOLDING CORP. (on behalf
                                                 of itself and all other Debtors)

                                                 By:    /s/ Russell Steinhorst
                                                 Name: Russell Steinhorst
                                                 Title:   Chief Executive Officer




                                                       61
